


Exhibit 10.2

 

Execution Version

 

TERM LOAN, SECURITY AND GUARANTY AGREEMENT
DATED AS OF JUNE 11, 2015,

 

AMONG

 

VENOCO, INC.,

AS THE BORROWER,

 

THE LOAN PARTY GUARANTORS AND OTHER PERSONS

FROM TIME TO TIME PARTIES HERETO,

AS THE LOAN PARTY GUARANTORS,

 

THE FINANCIAL INSTITUTIONS AND
OTHER PERSONS FROM TIME TO TIME PARTIES HERETO,
AS THE LENDERS,

 

DEUTSCHE BANK AG NEW YORK BRANCH,

AS ADMINISTRATIVE AGENT

 

AND

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

AS COLLATERAL AGENT

 

DEUTSCHE BANK SECURITIES INC.,

SOLE LEAD ARRANGER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

Section 1.01

Defined Terms

1

Section 1.02

Certain Principles of Interpretation

14

Section 1.03

Accounting Terms

15

Section 1.04

Times of Day

15

Section 1.05

Timing of Payment or Performance

15

 

 

 

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

15

Section 2.01

Loan Commitment

15

Section 2.02

Nature of Loans

15

Section 2.03

Lending Office

15

Section 2.04

Notes

15

Section 2.05

Termination of Commitments

16

Section 2.06

Payments by Borrower; Presumptions by Administrative Agent

16

 

 

 

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

16

Section 3.01

Repayments and Prepayments; Application Repayment

16

Section 3.02

Interest Provisions

17

Section 3.03

Securities Intermediary Fees

18

 

 

 

ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS

18

Section 4.01

Adjusted LIBO Rate Lending Unlawful

18

Section 4.02

Increased Costs

18

Section 4.03

Funding Losses

19

Section 4.04

Taxes

20

Section 4.05

Payments, Computations, etc.

24

Section 4.06

Sharing of Payments

24

Section 4.07

Setoff

25

 

 

 

ARTICLE V CONDITIONS TO CLOSING

25

Section 5.01

Making of Loans on the Closing Date

25

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

28

Section 6.01

Organization, Existence and Power

28

Section 6.02

Authorization; No Contravention

28

Section 6.03

Governmental Authorization

29

Section 6.04

Binding Effect

29

Section 6.05

Litigation

29

Section 6.06

No Default

29

Section 6.07

Use of Proceeds; Margin Regulations

29

Section 6.08

Title to Properties

29

Section 6.09

Taxes

30

 

i

--------------------------------------------------------------------------------


 

Section 6.10

Financial Statements and Condition

30

Section 6.11

No Material Adverse Effect

30

Section 6.12

Environmental Matters

30

Section 6.13

Investment Company Act

30

Section 6.14

Subsidiaries

30

Section 6.15

Existing Indebtedness

31

Section 6.16

Full Disclosure

31

Section 6.17

Solvency

31

Section 6.18

Security Interest

31

Section 6.19

No Default

31

Section 6.20

Anti-Money Laundering Laws

31

Section 6.21

Office of Foreign Assets Control

32

Section 6.22

Foreign Corrupt Practices Act of 1977

32

 

 

 

ARTICLE VII SECURITY

32

Section 7.01

Grant of Security Interest

32

Section 7.02

Borrower Remains Liable

32

Section 7.03

Remedies

33

Section 7.04

Authorization of Financing Statements

34

Section 7.05

Maintenance of Perfected Security Interest; Further Documentation

34

Section 7.06

Deficiency

35

Section 7.07

Collateral Agent’s Appointment as Attorney-in-Fact, Etc.

35

Section 7.08

Lien Absolute; Waivers

36

 

 

 

ARTICLE VIII COVENANTS

37

Section 8.01

Incorporation by Reference

38

Section 8.02

Certain Defined Terms

38

Section 8.03

Cross-references

38

Section 8.04

Conforming Changes

38

Section 8.05

Ride-Along Consent

39

 

 

 

ARTICLE IX AFFIRMATIVE COVENANTS

39

Section 9.01

Payment of Loans

39

Section 9.02

Cash Collateral Account

39

Section 9.03

Reports

40

Section 9.04

Consolidations and Mergers; Asset Sales

41

Section 9.05

Notices

43

Section 9.06

Compliance with Laws

43

Section 9.07

Margin Stock

43

Section 9.08

Changes in Locations, Names, Jurisdiction of Incorporation

44

 

 

 

ARTICLE X EVENTS OF DEFAULT

44

Section 10.01

Events of Default

44

Section 10.02

Action if Bankruptcy

46

Section 10.03

Action if Other Event of Default

47

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XI GUARANTY

47

Section 11.01

Guaranty of the Obligations

47

Section 11.02

Contribution by Loan Party Guarantors

47

Section 11.03

Payment by Loan Party Guarantors

48

Section 11.04

Liability of Loan Party Guarantors Absolute

48

Section 11.05

Waivers by Loan Party Guarantors

50

Section 11.06

Loan Party Guarantors’ Rights of Subrogation, Contribution, Etc.

51

Section 11.07

Subordination of Other Obligations

51

Section 11.08

Continuing Guaranty

51

Section 11.09

Authority of the Loan Party Guarantors or the Borrower

51

Section 11.10

Financial Condition of the Borrower

52

Section 11.11

Bankruptcy, Etc.

52

Section 11.12

Limitation on Liability; Release of Loan Party Guarantors

53

 

 

 

ARTICLE XII AGENCY

53

Section 12.01

Appointment and Authority

53

Section 12.02

Rights as a Lender

54

Section 12.03

Exculpatory Provisions

54

Section 12.04

Reliance by Agent

55

Section 12.05

Delegation of Duties

55

Section 12.06

Resignation of Agent

55

Section 12.07

Non-Reliance on Agent and Other Lenders

56

Section 12.08

No Other Duties, etc.

56

Section 12.09

Administrative Agent May File Proofs of Claim

57

Section 12.10

Withholding Taxes

57

Section 12.11

Collateral and Guaranty Matters

57

 

 

 

ARTICLE XIII MISCELLANEOUS PROVISIONS

58

Section 13.01

Waivers, Amendments, etc.

58

Section 13.02

Notices; Effectiveness; Electronic Communication; Time

59

Section 13.03

Expenses; Indemnity; Damage Waiver

62

Section 13.04

Survival

63

Section 13.05

Severability

64

Section 13.06

Headings

64

Section 13.07

Counterparts; Integration; Effectiveness; Electronic Execution

64

Section 13.08

Successors and Assigns

64

Section 13.09

Other Transactions

69

Section 13.10

Independence of Covenants and Default Provisions

69

Section 13.11

Governing Law; Jurisdiction; Etc.

69

Section 13.12

Waiver of Jury Trial

70

Section 13.13

PATRIOT Act

70

Section 13.14

No Advisory or Fiduciary Responsibility

71

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE I

—

Lenders; Commitments; Applicable Lending Office

SCHEDULE II

—

Loan Party Guarantors

SCHEDULE 6.24

—

Security Filings

 

EXHIBIT A

—

Form of Assignment and Assumption

EXHIBIT B

—

Form of Note

EXHIBIT C

—

Form of Prepayment Notice

EXHIBIT D-1

—

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT D-2

—

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT D-3

—

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT D-4

—

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT E

—

Form of Joinder Agreement

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN, SECURITY AND GUARANTY AGREEMENT

 

THIS TERM LOAN, SECURITY AND GUARANTY AGREEMENT, dated as of June 11, 2015, is
made by and among VENOCO, INC., a Delaware corporation (the “Borrower”), the
financial institutions listed on Schedule I and other financial institutions and
Persons from time to time parties hereto as lenders, the Loan Party Guarantors
(as defined below) from time to time party hereto and DEUTSCHE BANK AG NEW YORK
BRANCH, as the administrative agent (in such capacity, together with its
permitted successors and assigns, the “Administrative Agent”), and DEUTSCHE BANK
AG NEW YORK BRANCH as the collateral agent (in such capacity, together with its
permitted successors and assigns, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders extend credit hereunder in
the form of Loans in an aggregate principal amount of $75,000,000, the proceeds
of which shall be used by the Borrower to, on the Closing Date, (a) fund the
Cash Collateral Account (as defined below); and (b) pay fees and expenses
incurred in connection with the foregoing;

 

WHEREAS, the Loan Party Guarantors, by executing this Agreement, have agreed to
guarantee the Obligations;

 

WHEREAS, the Borrower, by executing this Agreement, has agreed to secure its
obligations hereunder by granting to the Collateral Agent, for the benefit of
the Secured Parties, a first priority Lien on the Cash Collateral Account and
all proceeds therein; and

 

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth, to extend the Commitments and make Loans to the Borrower
on the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, the parties hereto agree as follows.

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01                             Defined Terms.  The following terms
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings:

 

“Adjusted LIBO Rate” shall mean for any Interest Period, an interest rate per
annum equal to the product of (a) the LIBO Rate in effect for such Interest
Period and (b) Statutory Reserves.

 

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 12.06.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent” means, collectively, the Administrative Agent and the Collateral Agent.

 

“Agent Parties” is defined in Section 13.02(d).

 

“Agreement” means this Term Loan, Security and Guaranty Agreement as amended,
supplemented, amended and restated or otherwise modified from time to time.

 

“Applicable Law” means any statute, law (including common law), ordinance,
regulation, rule, ruling, order, restriction, requirement, writ, injunction,
decree or other official act of or by any Governmental Authority applicable to
and/or binding on a given Person, as the context may require.

 

“Applicable Lending Office” means the office of a Lender designated as its
“Applicable Lending Office” on Schedule I or in an Assignment and Assumption, or
such other office of such Lender (or of an Affiliate of such Lender) as may be
designated from time to time by written notice from such Lender to the
Administrative Agent and the Borrower.

 

“Applicable Margin” means a rate per annum equal to 4.00%.

 

“Arranger” means Deutsche Bank Securities, Inc., in its capacity as sole lead
arranger.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of each party whose consent is
required by Section 13.08(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Authorized Officer” of any Person means the individual or individuals
authorized to act on behalf of such Person by the managing member, board of
directors, board of managers or similar governing body of such Person as
designated from time to time in a certificate of such Person (including the
certificate delivered pursuant to Section 5.01(b)(iii)) with specimen signatures
of such Persons or, in the case of actions taken by any other officer of such
Person in respect of a default, such other officer who in the normal performance
of his or her operational duties would have knowledge of the subject matter
relating to such default.

 

“Bankruptcy Law” has the meaning set forth in the First Lien Indenture.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Borrower” is defined in the preamble.

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City or London are authorized or required by law, regulation or
executive order to

 

2

--------------------------------------------------------------------------------


 

close and any other day on which banks are not open for dealings in Dollar
deposits in the London interbank market.

 

“Capital Stock” means:

 

(a)                                 in the case of a corporation, corporate
stock;

 

(b)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(c)                                  in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited); and

 

(d)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Cash Collateral Account” means a securities account or deposit account of the
Borrower (which is, as of the date hereof, the account established with the
Securities Intermediary and numbered PORT SB2308.1).

 

“Cash Collateral Minimum Requirement” means, as of any date of determination, an
amount equal to (a) the outstanding principal amount of the Loans plus (b) an
amount equal to the aggregate interest amount payable on the next succeeding
Quarterly Payment Date (or in the case of a determination date that is a
Quarterly Payment Date on the Quarterly Payment Date next succeeding such
determination date).

 

“Cash Equivalents” means any of the following:

 

(i)                                     United States dollars;

 

(ii)                                  securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities)
having maturities of not more than three months from the date of acquisition;

 

(iii)                               overnight bank deposits, with the
Administrative Agent or any domestic commercial bank having capital and surplus
in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or better and
insured by the Federal Deposit Insurance Corporation; and

 

(iv)                              money market funds all of the assets of which
constitute Cash Equivalents of the kinds described in clauses (i) and (ii) of
this definition.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental

 

3

--------------------------------------------------------------------------------


 

Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” shall have the meaning specified in the First Lien
Indenture.

 

“Closing Date” means the date (which shall be a Business Day) on which: (a) the
conditions set forth in Section 5.01 shall have been satisfied or waived by the
Administrative Agent and Required Lenders; and (b) the Loan is made.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” has the meaning set forth in Section 7.01.

 

“Collateral Agent” is defined in the preamble.

 

“Commission” shall have the meaning set forth in the First Lien Indenture.

 

“Commitment” means the commitment of a Lender to make or otherwise fund a Loan
and “Commitments” means such commitments of all Lenders in the aggregate.  The
amount of each Lender’s Commitment is set forth on Schedule I or in the
applicable Assignment and Assumption, subject to any adjustment or reduction
pursuant to the terms and conditions hereof.  The aggregate amount of the
Commitments as of the Closing Date is $75,000,000.

 

“Communications” is defined in Section 13.02(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means an account control agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which the
securities intermediary or depositary institution maintaining the Cash
Collateral Account agrees that the Collateral Agent shall have “control” (as
defined in Section 8-106 of the UCC, as such term relates to

 

4

--------------------------------------------------------------------------------


 

investment property (other than certificated securities or commodity contracts)
or as used in Section 9-104(a) of the UCC, as such term relates to deposit
accounts) and pursuant to which such securities intermediary or depositary
institution (as applicable) shall agree to comply solely with the Administrative
Agent’s entitlement orders or instructions with respect to the disposition of
funds in such account and without the consent of any other Person. The
Securities Account Control Agreement is a Control Agreement.

 

“Corporate Trust Office” means, the office of the Collateral Agent at which at
any particular time its corporate trust business shall be principally
administered, which office on the date of the execution of this Agreement is
specified in Section 13.02, or such other address as the Collateral Agent may
designate from time to time by prior written notice to the Loan Parties and the
Administrative Agent, or the principal corporate trust office of any successor
Collateral Agent (or such other address as such successor Collateral Agent may
designate from time to time by notice to the Loan Parties and the Administrative
Agent).

 

“Custodian” has the meaning set forth in the First Lien Indenture.

 

“Custody Fee Letter” means that certain Trust & Agency Services Proposal for
Control Account, dated as of June 5, 2015 between the Securities Intermediary
and the Borrower.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means an Event of Default or any condition, occurrence or event which,
after notice or lapse of time or both, would constitute an Event of Default.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.08(b) (subject to such consents, if any, as may be
required under Section 13.08(b)(iii)).

 

“Ellwood” means Ellwood Pipeline, Inc., a California corporation and a wholly
owned Subsidiary of the Borrower.

 

“Ellwood LLA” means the Ellwood Lease Adjustment to Existing Easterly Boundary
of PRC 3424.1, as described in the Borrower’s submission to the SLC on June 30,
2014 (as amended by its subsequent submissions with respect thereto prior to the
date of this Agreement).

 

“Environmental Claims” has the meaning assigned to such term in the Note
Purchase Agreement.

 

“Environmental Laws” means all Applicable Laws, together with all administrative
orders, requests, judgments, licenses, authorizations and permits of, and
agreements with, or other requirements of, any Governmental Authorities, in each
case relating to environmental or health and safety matters.

 

5

--------------------------------------------------------------------------------

 

“Environmental Liabilities and Costs” means, all liabilities, obligations,
responsibilities, losses, damages, punitive damages, consequential damages,
treble damages, costs and expenses (including all fees, disbursements and
expenses of counsel, experts and consultants and costs of investigation and
feasibility studies), fines, penalties, sanctions and interest, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute, arising under any Environmental Law.

 

“Equity Interest” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Event of Default” is defined in Section 10.01.

 

“Exchange Act” shall have the meaning set forth in the First Lien Indenture.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 4.04(a), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.04(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Existing Indebtedness Document” means, collectively, each of the First Lien
Indenture, the Second Lien Indenture and the Existing Notes Indenture (as
defined in the Note Purchase Agreement) and each material document and
instrument delivered by a Loan Party in connection therewith.

 

“Existing Term Loan” means that certain Term Loan and Security Agreement, dated
as of April 2, 2015, by and among the Borrower, the guarantors party thereto and
the financial institutions party thereto as lenders.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any law, regulation or practice adopted pursuant to any such
intergovernmental agreement.

 

6

--------------------------------------------------------------------------------


 

“Fee Letters” means, collectively, the Structuring Fee Letter and the Custody
Fee Letter.

 

“Filing Statements” means all UCC financing statements (Form UCC-1) or other
similar financing statements and UCC termination statements (Form UCC-3)
required pursuant to the Loan Documents.

 

“Final Maturity Date” means the earlier of (a) December 11, 2017; and (b) the
date on which all monetary Obligations shall become due and payable in full
hereunder, whether by acceleration or otherwise.

 

“First Lien Indenture” means the Indenture dated as of April 2, 2015 by and
among the Borrower, the guarantors party thereto and U.S. Bank National
Association as the First Lien Trustee and the First Lien Collateral Agent, as in
effect on April 2, 2015.

 

“Fixed Charge Coverage Ratio” has the meaning set forth in the First Lien
Indenture.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Funding Guarantor” is defined in Section 11.02.

 

“GAAP” means generally accepted accounting principles in the United States,
which are in effect from time to time, including those set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as approved by a significant segment of the accounting profession.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guaranteed Obligations” is defined in Section 11.01.

 

“Guaranty” is defined in Section 11.01.

 

“Hazardous Material” means any substance, material or waste listed, defined,
designated or classified under any Environmental Law as hazardous, toxic,
radioactive, biohazardous, infectious or dangerous, or otherwise regulated as
such or for which liability or standards of care are imposed under any
Environmental Law, including petroleum, petroleum by-products and
asbestos-containing materials.

 

“Indebtedness” has the meaning set forth in the First Lien Indenture.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

7

--------------------------------------------------------------------------------


 

“Indemnitee” is defined in Section 13.03(b).

 

“Insolvency Proceeding” means any event or circumstance set forth in
Section 10.01(i).

 

“Interest Period” means each period commencing on (and including) a Quarterly
Payment Date (or the Closing Date in the case of the first such period) and
ending on (but excluding) the next succeeding Quarterly Payment Date; provided
that if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day;
provided further that the initial Interest Period shall end on September 15,
2015.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E hereto.

 

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“LIBO Rate” means, with respect to any Loan for any Interest Period, the rate
per annum determined by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of the relevant Interest Period to be the London interbank offered rate
administered by ICE Benchmark Administration (or any other person which takes
over the administration of that rate) for deposits in U.S. Dollars displayed on
the ICE LIBOR USD page of the Reuters Screen (or any replacement Reuters
page which displays that rate), or, if the agreed page is replaced or service
ceased to be available, the Administrative Agent may specify another page or
service displaying the appropriate rate after the consultation with Borrower and
the Lenders) for a period equal to such Interest Period (rounded upward, if
necessary, to the nearest 1/100 of 1%); provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, “LIBO Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum (rounded upward,
if necessary, to the nearest 1/100 of 1%) at which deposits in U.S. Dollars are
offered for such Interest Period to major banks in the London interbank market
in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction other than a
precautionary financing statement not intended as a security agreement.

 

“Loan Documents” means this Agreement, the Securities Account Control Agreement,
the Note and the Fee Letters.

 

8

--------------------------------------------------------------------------------


 

“Loan Party” means, collectively, the Borrower and each Loan Party Guarantor.

 

“Loan Party Guarantors” means, collectively, the parties listed on Schedule II
hereto and each other Subsidiary of the Borrower that becomes a Loan Party
Guarantor in accordance with the provisions of this Agreement, in each case
until the Guaranty of such Person has been released in accordance with the
provisions of this Agreement.

 

“Loans” is defined in Section 2.01.

 

“Make Whole Premium” means, with respect to any prepayment of Loans made prior
to the first anniversary of the Closing Date pursuant to Section 3.01(b)(i), or
with respect to Loans the principal of which has become or has been declared to
be immediately due and payable prior to the first anniversary of the Closing
Date pursuant to Section 10.01(i), an amount equal to the present value, as
reasonably determined by the Administrative Agent in accordance with accepted
financial practice at the date of such prepayment or acceleration, of the
product of (i) the principal amount of Loans then being prepaid, multiplied by
(ii) an interest rate equal to (x) the Adjusted LIBO Rate for an Interest Period
of three months in effect on the second Business Day prior to such prepayment or
acceleration plus (y) the Applicable Margin, (iii) multiplied by a fraction, the
numerator of which is the number of days remaining until the first anniversary
of the Closing Date, and the denominator of which is 365.  The present value
shall be calculated based on the Treasury Rate plus 0.50% as of the date of
prepayment.

 

“Margin Stock” has the meaning assigned to such term in the Note Purchase
Agreement.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower and the Loan Party Guarantors, taken as a whole or (b) any
event, development or circumstance that has a material adverse effect on (i) the
ability of the Loan Parties to perform their respective obligations under any
Loan Document, or (ii) the validity, enforceability or priority of the security
interests granted in favor of the Secured Parties pursuant to this Agreement
granting a security interest in a material portion of the Collateral.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 13.01 and (ii) has been approved by the
Required Lenders.

 

“Note” means a promissory note of the Borrower payable to any Lender, in the
form of Exhibit B hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing the aggregate Indebtedness of
the Borrower to such Lender resulting from outstanding Loans, and also means all
other promissory notes accepted from time to time in substitution therefor or
renewal thereof.

 

“Note Purchase Agreement” means that certain Note Purchase and Exchange
Agreement, dated as of April 2, 2015, among Venoco, Inc., as the issuer and the
note purchasers party thereto.

 

9

--------------------------------------------------------------------------------


 

“Obligations” means the unpaid principal of, interest on and fees with respect
to (including interest and fees accruing after the maturity of the Loans and
interest and fees accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or similar proceeding,
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower to any Secured Party, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, or any other document made, delivered or
executed by any Loan Party in connection herewith or therewith, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all reasonable fees, charges and disbursements of
counsel that are required to be paid by the Borrower pursuant to the Loan
Documents) or otherwise.

 

“OFAC” is defined in Section 6.21.

 

“Organic Document” means, for any corporation, the certificate or articles of
incorporation and the bylaws of such corporation; for any limited liability
company, the certificate of formation or organization and the limited liability
company agreement, regulations or operating agreement; and for any limited
partnership, the certificate of formation or organization and the agreement of
limited partnership, in each case, as amended from time to time.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Participant” is defined in Section 13.08(d).

 

“Participant Register” is defined in Section 13.08(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PATRIOT Act Disclosures” means all documentation and other information which is
any Agent or any Lender in its reasonable discretion believes is required and
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act.

 

“Permitted Liens” has the meaning set forth in the First Lien Indenture.

 

10

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” is defined in Section 13.02(d).

 

“Prime Rate” means (i) the per annum rate of interest established from time to
time and published in the “Money Rates” section of The Wall Street Journal as
being the “Prime Lending Rate” or, if more than one rate is published as the
Prime Lending Rate, then the highest of such rates (each change in the “Prime
Lending Rate” to be effective as of the date of publication in The Wall Street
Journal of a “Prime Lending Rate” that is different from that published on the
preceding Business Day); provided that in the event that The Wall Street Journal
shall, for any reason, fail or cease to publish the “Prime Lending Rate”, the
Administrative Agent (at the direction of the Required Lenders) shall choose a
reasonably comparable index or source to use as the basis for the “Prime Lending
Rate” less (ii) 1.00% per annum. Any change in the interest rate resulting from
a change in the Prime Rate shall become effective as of 12:01 a.m. New York time
of the Business Day on which each change in the Prime Rate is announced by the
Administrative Agent. The Prime Rate is a reference rate used by the Lenders in
determining interest rates on certain loans and is not intended to be the lowest
rate of interest charged on any extension of credit to any debtor.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Quarterly Payment Date” means (i) the fifteenth (15th) day of each March, June,
September and December (commencing with September 15, 2015) and (ii) the Final
Maturity Date.

 

“Recipient” means the Administrative Agent or any Lender, as applicable.

 

“Register” is defined in Section 13.08(c).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, escaping, dumping, injection, deposit, disposal, discharge, dispersal,
leaching or migration of any Hazardous Material, into the indoor or outdoor
environment including the movement of Hazardous Materials through or in the air,
soil, surface water, ground water or property.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.

 

11

--------------------------------------------------------------------------------


 

“Requirements of Law” means, as to any Person, any Applicable Law, in each case
applicable to or binding upon the Person or any of its Property or to which the
Person or any of its Property is subject.

 

“Resignation Effective Date” is defined in Section 12.06(a).

 

“Responsible Officer” has the meaning assigned to such term in the Note Purchase
Agreement.

 

“Restricted Subsidiary” has the meaning set forth in the First Lien Indenture.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, a division of The McGraw-Hill Companies, Inc.

 

“SEC Filings” means the Issuer’s Annual Report on Form 10-K for the year ended
December 31, 2014, as amended, and all subsequent filed Quarterly Reports on
Form 10-Q and Current Reports on Form 8-K, in each case filed with the
Securities and Exchange Commission.

 

“Second Lien Indenture” has the meaning assigned to such term in the First Lien
Indenture.

 

“Secured Parties” means, collectively, the Lenders, the Administrative Agent,
the Collateral Agent, the Securities Intermediary, and each of their respective
successors and permitted transferees and assigns.

 

“Securities Account Control Agreement” means that certain Account Control
Agreement, dated as of June 11, 2015, by and among the Borrower, the Collateral
Agent and the Securities Intermediary.

 

“Securities Intermediary” means Deutsche Bank Trust Company Americas, in its
capacity as the securities intermediary under the Securities Account Control
Agreement and each of its successors and permitted transferees and assigns.

 

“Significant Subsidiary” has the meaning set forth in the First Lien Indenture.

 

“SLC” means the California State Lands Commission.

 

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of debts and liabilities, including, without limitation,
contingent liabilities, subordinated or otherwise, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities, subordinated, contingent or
otherwise, as they become absolute and matured and (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and

 

12

--------------------------------------------------------------------------------


 

circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Loans shall be deemed to
constitute Eurocurrency Liabilities (as defined in Regulation D of the Board)
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Structuring Fee Letter” means the letter agreement between the Borrower and
Deutsche Bank AG, London Branch dated as of June 11, 2015.

 

“Subsidiary” of any Person means any corporation, association, partnership,
joint venture, limited liability company or other business entity of which more
than 50% of the total voting power of shares of Capital Stock or other interests
(including partnership and joint venture interests) entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by (1) such Person, (2) such Person and one or more Subsidiaries of
such Person or (3) one or more Subsidiaries of such Person.  Unless otherwise
specified herein, each reference to a Subsidiary will refer to a Subsidiary of
the Borrower.

 

“Successor Company” is defined in Section 9.04(a).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the date on which all Obligations have been paid or
satisfied in full (other than contingent indemnity obligations not yet due and
payable) in cash.

 

“Terrorism Laws” means any of the following (a) Executive Order 13224 issued by
the President of the United States, (b) the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the Terrorism
List Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of
Federal Regulations), (d) the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (as it may be
subsequently codified), and (f) any regulations promulgated pursuant thereto or
pursuant to any legal requirements of any Governmental Authority governing
terrorist acts.

 

“Total Credit Exposure” means, as to any Lender at any time, the outstanding
Loans of such Lender at such time.

 

13

--------------------------------------------------------------------------------


 

“Trade Date” means the date on which an assigning Lender entered into a binding
agreement to sell or assign all or a portion of its rights or obligations under
this Agreement.

 

“Treasury Rate” means the yields reported, as of 10:00 a.m. Eastern Standard
Time on the second Business Day preceding the applicable prepayment, on the ICUR
function of Bloomberg News Service (or such function as may replace the ICUR
function of Bloomberg News Service) for actively traded U.S. Treasury securities
having a maturity equal to the Final Maturity Date.  If such yields are not
reported, the Administrative Agent shall determine such yield by interpolating
between the actively traded U.S. Treasury securities having maturities closest
to and greater than, and closest to and less than, the Final Maturity Date.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to the Collateral Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
UCC means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions of each Loan Document and any
Filing Statement relating to such perfection or effect of perfection or
non-perfection.

 

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 4.04(f).

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

Section 1.02                             Certain Principles of Interpretation. 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s permitted successors and assigns, (c) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (f) the
words “asset” and “property” shall be construed to

 

14

--------------------------------------------------------------------------------


 

have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  References to Persons include their respective permitted
successors and assigns and, in the case of Governmental Authorities, Persons
succeeding to their respective functions and capacities.

 

Section 1.03                             Accounting Terms.  Unless the context
otherwise clearly requires or as otherwise modified in this Agreement, all
accounting terms not expressly defined herein shall be construed, and all
financial computations required under this Agreement shall be made, in
accordance with GAAP, consistently applied.  References to “consolidated,” when
it precedes any accounting term, means such term as it would apply to the
Borrower and its Subsidiaries on a consolidated basis, determined in accordance
with GAAP.

 

Section 1.04                             Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time in the United States (daylight or standard, as applicable).

 

Section 1.05                             Timing of Payment or Performance. 
Except as otherwise provided herein, when the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day,
and in the case of payments, such extension of time shall be included in the
computation of interest or fees, as the case may be, without duplication of any
interest or fees so paid in the next subsequent calculation of interest or fees
payable.

 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01                             Loan Commitment.  Subject to the terms
and the conditions of this Agreement, each Lender severally agrees to make, on
the Closing Date, a loan (each a “Loan” and collectively, the “Loans”) to the
Borrower in an amount equal to such Lender’s Commitment.

 

Section 2.02                             Nature of Loans.  The Loan shall be
made as a single drawing on the Closing Date upon the satisfaction or waiver of
the applicable conditions specified in Article VI.  Amounts repaid or prepaid in
respect thereof may not be reborrowed.

 

Section 2.03                             Lending Office.  The Loans held by each
Lender shall be maintained at such Lender’s Applicable Lending Office.

 

Section 2.04                             Notes.  The Borrower agrees that, upon
the request to the Administrative Agent by any Lender, it will execute and
deliver to such Lender a Note evidencing the Loan made by such Lender.  The
Borrower hereby irrevocably authorizes each Lender to make (or cause to be made)
appropriate notations on the grid attached to such Lender’s Notes (or on any
continuation of such grid), which notations, if made, shall evidence, inter
alia, the date of, the outstanding principal amount of, and the interest rate
and Interest Period applicable to the Loans evidenced thereby.  Such notations
shall, to the extent not inconsistent with the notations made by the
Administrative Agent in the Register, be conclusive and binding on the Borrower
absent

 

15

--------------------------------------------------------------------------------

 

manifest error; provided, however, that the failure of any Lender to make any
such notations or any error in any such notations shall not limit or otherwise
affect any Obligations of the Borrower.  A Note and the obligation evidenced
thereby may be assigned or otherwise transferred in whole or in part only in
accordance with Section 13.08.

 

Section 2.05                             Termination of Commitments.  The
Commitments shall automatically terminate on the Closing Date after giving
effect to the funding of the Loans to be made on the Closing Date.

 

Section 2.06                             Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it, but excluding
the date of payment to the Administrative Agent, a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

ARTICLE III

 

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

Section 3.01                             Repayments and Prepayments; Application
Repayment.

 

(a)                                 The Borrower shall repay in full the
remaining outstanding amount of Loans on the Final Maturity Date.

 

(b)                                 Prepayments.  Prepayments of the Loans shall
be (or in the case of Section 3.01(b)(i), may be, at the option of the
Borrower), made as set forth below:

 

(i)                                     From time to time on any Business Day,
the Borrower may make a voluntary prepayment, in whole or in part without
premium or penalty (other than as set forth in Section 3.01(c) or Section 4.03),
of the outstanding principal amount of the Loans; provided that (A) any
prepayment of Loans is to be applied pro rata among the outstanding Loans so
prepaid of all Lenders that have made such Loans, (B) all such voluntary
prepayments shall require at least one Business Day’s prior written notice to
the Administrative Agent before 1:00 p.m. (New York time) in the form of
Exhibit C and (C) all such voluntary partial prepayments of any Loans shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of $100,000
(or such lesser amount as shall permit the repayment in full of such Loan).

 

(ii)                                  If the Ellwood LLA is denied, rejected or
disapproved by the SLC (an “LLA Denial”), the Borrower shall, on or before the
90th calendar day following the Borrower’s receipt of written notice from the
SLC of such LLA

 

16

--------------------------------------------------------------------------------


 

Denial, prepay 100% of the outstanding principal amount of the Loans unless the
LLA Denial has been overturned before such date by the SLC or a court or other
Governmental Authority of competent jurisdiction.

 

(iii)                               If, on or prior to April 2, 2017, (i) the
LLA Approval Date has not yet occurred and (ii) the Initial Purchaser Majority
Termination Date has not yet occurred, the Borrower shall no later than 5:00pm
on such date, prepay the Loans, together with all accrued and unpaid interest
thereon; provided, however, that, subject to Section 3.01(a), to the extent
clause (b) of the second proviso in the definition of “Credit Agreement” in the
First Lien Indenture is amended, modified or waived in accordance with the terms
thereof, and the corresponding provision in the Second Lien Indenture is so
amended, modified or waived in accordance with the terms thereof, in each case
so as to change the date on which Indebtedness incurred hereunder is permitted
to remain outstanding under each of the First Lien Indenture or Second Lien
Indenture, as applicable, the Administrative Agent and the Lenders shall be
deemed to have so amended, modified and waived the mandatory prepayment set
forth in this Section 3.01(b)(iii) solely to the same extent as such amendment,
modification or waiver pursuant to the First Lien Indenture and Second Lien
Indenture; provided further, that this Section 3.01(b)(iii) shall not be
applicable if the Loan Parties’ obligations under each of the First Lien
Indenture and the Second Lien Indenture have been discharged in accordance with
the terms thereof or the Loan Parties’ obligations under each of the First Lien
Indenture and the Second Lien Indenture have been deemed to have been discharged
pursuant to Section 8.02 thereof.

 

(c)                                  Call Protection.  If the date of a
prepayment or repayment (other than pursuant to Section 3.01(b)(ii)) occurs on
or before the first anniversary of the Closing Date, the Borrower shall pay the
applicable Make Whole Premium at the time of such prepayment or repayment in
addition to the amounts specified in subsection (d) of this Section.

 

(d)                                 Each prepayment or repayment of any amounts
made pursuant to this Section 3.01 shall be made together with accrued interest
on the amount of such Obligations to be prepaid and any amounts required by
Section 4.03, without premium or penalty (other than as set forth in
Section 3.01(c) or Section 4.03).  Each prepayment or repayment of any amounts
made pursuant to this Section 3.01 is to be applied pro rata among the
outstanding Loans of all Lenders.

 

Section 3.02                             Interest Provisions.  The Borrower
shall pay interest on the outstanding principal amount of the Loans in
accordance with the terms set forth below.

 

(a)                                 Rates.  The Loans will accrue interest at a
rate per annum during each Interest Period applicable thereto, equal to the sum
of the Adjusted LIBO Rate for such Interest Period plus the Applicable Margin.

 

All Loans shall bear interest from and including the first day of the applicable
Interest Period to (but not including) the last day of such Interest Period.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Post-Default Rates.  If the Borrower shall
default in the payment of any principal, interest or other Obligation due
hereunder or under any other Loan Document or if an Event of Default has
occurred and is continuing, the Borrower shall pay interest (after as well as
before judgment) on such overdue amounts on demand at a rate per annum equal to
the rate of interest that otherwise would be applicable to the Loans plus 2.00%
per annum.

 

(c)                                  Payment Dates.  Interest accrued on each
Loan shall be payable, without duplication:

 

(i)                                     in respect of any Loan, on the date of
any payment or prepayment, in whole or in part, of principal outstanding on any
Loan, on the principal amount so paid or prepaid; and

 

(ii)                                  on each Quarterly Payment Date.

 

Section 3.03                             Securities Intermediary Fees. The
Borrower agrees to pay to the Securities Intermediary, for its own account, the
fees in the amounts and on the dates set forth in the Custody Fee Letter.

 

ARTICLE IV

 

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

Section 4.01                             Adjusted LIBO Rate Lending Unlawful. 
Notwithstanding any other provision herein, if the adoption of or any change in
any law, treaty, governmental rules, regulation or guideline or order, or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Loans based on Adjusted LIBO as contemplated by this Agreement,
(i) the Commitment of such Lender hereunder to make or continue such Loans based
on Adjusted LIBO, shall forthwith be canceled until such time as it shall no
longer be unlawful for such Lender to make or maintain the affected Loan and
(ii) with respect to any such Lender’s Loans then outstanding, shall be
converted automatically to Loans based on the Prime Rate on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law.

 

Section 4.02                             Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any Statutory Reserves
reflected in the Adjusted LIBO Rate);

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, any participation in any Loan
made by it, or other

 

18

--------------------------------------------------------------------------------


 

obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or Loans
made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender of participating in, or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any lending office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy, then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in clause (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 4.03                             Funding Losses.  If any Lender shall
incur any loss or expense (including any loss or expense incurred by reason of
the liquidation or redeployment of deposits or other

 

19

--------------------------------------------------------------------------------


 

funds acquired by such Lender to make or continue any portion of the principal
amount of any Loan, but excluding loss of anticipated profit) as a result of any
Loans not being prepaid in accordance with any notice delivered pursuant to
clause (i) of Section 3.01(b) (as a result of a revocation of such notice or as
a result of such payment not being made);

 

then, upon the written notice of such Lender to the Borrower, the Borrower
shall, within 30 days of receipt thereof, pay directly to such Lender such
amount as will (in the reasonable determination of such Lender) reimburse such
Lender for such loss or expense.  Such written notice shall, in the absence of
manifest error, be conclusive and binding on the Borrower.

 

Section 4.04                             Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law.  If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Indemnification by the Borrower.  Without
duplication for any amount paid to a Governmental Authority or to a Recipient
pursuant to Section 4.04(a), the Loan Parties shall jointly and severally
indemnify each Recipient, within 30 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided however, that the Loan
Parties shall not be obligated to make payment to any Recipient in respect of
penalties, interest and other similar liabilities attributable to such
Indemnified Taxes or Other Taxes if such penalties, interest or other similar
liabilities are attributable to the gross negligence or willful misconduct of
the Person seeking indemnification as determined by a final and non-appealable
judgment of a court of competent jurisdiction.  A certificate as to the amount
of such payment or liability (together with a reasonable explanation as to the
determination of the Indemnified Tax being claimed) delivered to the Borrower by
a

 

20

--------------------------------------------------------------------------------


 

Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(d)                                 Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within 30 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 13.08(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)                                  Evidence of Payments.  Upon written request
of the Administrative Agent after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 4.04, such Loan Party shall
deliver to the Administrative Agent a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by any Loan Party
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by such Loan Party or the
Administrative Agent as will enable such Loan Party or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 4.04(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

21

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding Tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit D-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-2 or Exhibit D-3, IRS
Form W-9, and/or other

 

22

--------------------------------------------------------------------------------


 

certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit D-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Administrative Agent Tax Forms.  The
Administrative Agent shall deliver to the Borrower on or prior to becoming the
Administrative Agent under this Agreement two duly executed copies of (i) if it
is a U.S. Person, IRS Form W-9 (or any successor

 

23

--------------------------------------------------------------------------------


 

form thereto) or (ii) if it is not a U.S. Person, an applicable IRS Form W-8IMY
(or any successor form thereto), as will establish that the Borrower can make
payments to the Administrative Agent, to the extent such payments are received
by the Administrative Agent as an intermediary, without deduction or withholding
of any Taxes imposed by the United States.

 

(h)                                 Tax Treatment.  The parties shall treat for
all income Tax purposes the existence of the Make Whole Premium payable under
Section 3.01(c) as not affecting the determination of the yield to maturity of
the Loans or resulting in the Loans being treated as contingent payment debt
instruments under Treasury Regulations Sections 1.1274-4.

 

(i)                                     Survival.  Each party’s obligations
under this Section 4.04 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 4.05                             Payments, Computations, etc.  Unless
otherwise expressly provided in a Loan Document, all payments by the Borrower
hereunder shall be made by the Borrower to the Administrative Agent.  All
payments shall be made in the Dollars without setoff, deduction or counterclaim
not later than 11:00 a.m. (New York time) on the date due in same day or
immediately available funds to such account as the Administrative Agent shall
specify from time to time by notice to the Borrower.  Funds received after that
time shall be deemed to have been received by the Administrative Agent on the
next succeeding Business Day (in the Administrative Agent’s sole discretion) and
any applicable interest or fee shall continue to accrue.  The Administrative
Agent shall promptly remit in same day funds to each Lender, for account of such
Lender’s Applicable Lending Office, its share, if any, of such payments received
by the Administrative Agent.  All interest (including interest on Loans) and
fees shall be computed on the basis of the actual number of days (including the
first day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days.

 

Section 4.06                             Sharing of Payments.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

24

--------------------------------------------------------------------------------


 

(ii)                                  the provisions of this clause shall not be
construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement, or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this clause shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Section 4.07                             Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, or any such Affiliate, to or for the credit or the
account of any Loan Party against any and all of the obligations of any Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or its respective Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of a Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness.  The rights of each Lender and its respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its respective Affiliates may have.  Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

ARTICLE V

 

CONDITIONS TO CLOSING

 

Section 5.01                             Making of Loans on the Closing Date. 
The obligations of the Lenders to make the Loans shall be subject to the prior
or concurrent satisfaction of each of the conditions precedent set forth in this
Section (or waiver thereof by the Required Lenders) on or prior to the Closing
Date.

 

(a)                                 Loan Documents.  This Agreement and each
other Loan Document shall be in form and substance reasonably satisfactory to
the Administrative Agent, the Collateral Agent and each Lender and shall have
been duly executed and delivered by the parties thereto.

 

(b)                                 Corporate Documents.  The Administrative
Agent shall have received from the Borrower the following documents, each
certified as indicated below:

 

25

--------------------------------------------------------------------------------

 

(i)                                     a copy of the Organic Documents of each
Loan Party together with any amendments thereto, and, to the extent applicable,
certified as of a recent date by the Secretary of State of Delaware or such
other appropriate governmental official;

 

(ii)                                  a copy of a certificate as to the good
standing (where available) of, and payment of franchise Taxes by, each Loan
Party, from the Secretary of State of Delaware or such other equivalent
Governmental Authority in the jurisdiction where such Person is organized, and,
in the case of the Borrower, a Certificate of Fact issued by the Secretary of
State of the State of Texas; and

 

(iii)                               a certificate of each Loan Party in form and
substance reasonably satisfactory to the Administrative Agent dated as of the
Closing Date and executed by an Authorized Officer thereof certifying (A) as to
the Organic Documents of such Person and that such Organic Documents have not
been amended since the date certificated by the Secretary State of Delaware or
such other appropriate governmental official; (B) that attached to such
certificate is a true, correct and complete copy of resolutions duly adopted by
its board of directors or other appropriate authorizing body or Person,
authorizing and, ratifying, the execution, delivery and performance of the Loan
Documents to which such Person is or is intended to be a party and such other
acts and things necessary for the consummation of the transactions contemplated
by the Loan Documents to which such Person is or is intended to be a party and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect; and (C) as to the incumbency and specimen signature of
each officer, member or partner (as applicable) of such Person executing the
Loan Documents to which such Person is or is intended to be a party and each
other document delivered by such Person from time to time pursuant to the terms
thereof.

 

(c)                                  Closing Date Certificates.

 

(i)                                     A certificate from each Loan Party,
signed by an Authorized Officer of such Person, certifying that as of the
Closing Date and after giving effect to the Loans requested to be made on such
date, that the representations and warranties made by such Loan Party are true
and correct in all material respects except for representations and warranties
that expressly refer to an earlier date, which are true and correct in all
material respects as of such earlier date and, in the case of any of the
foregoing, other than representations and warranties that are qualified by
materiality, which as of the Closing Date or such earlier date, as applicable,
are true and correct in all respects.

 

(ii)                                  A certificate of each Loan Party signed by
an Authorized Officer of such Loan Party certifying that as of the Closing Date
and after giving effect to the Loans requested to be made on such date and the
application of the proceeds therefrom, no Default or Event of Default has
occurred and is continuing or will have occurred and be continuing.

 

26

--------------------------------------------------------------------------------


 

(d)                                 Fees, Closing Fees, Expenses, etc.  The
Lenders, the Securities Intermediary, the Administrative Agent and the
Collateral Agent shall have received all fees required to be paid under the Loan
Documents, including pursuant to the Structuring Fee Letter, and all expenses
for which invoices have been presented (including the reasonable fees and
expenses of legal counsel) at least one Business Day before the Closing Date.

 

(e)                                  Financial Information.  The Administrative
Agent shall have received: (i) the Borrower’s audited consolidated annual
financial statements for the period ended December 31, 2014; and (ii) the
Borrower’s unaudited consolidated quarterly financial statements for the period
ended March 31, 2015.

 

(f)                                   Reserved.

 

(g)                                  Opinions of Counsel. The Administrative
Agent shall have received opinions, dated as of the Closing Date and addressed
to the Administrative Agent, the Collateral Agent and the Lenders, covering such
matters relating to the Loan Documents which are (x) customary for transactions
of the type contemplated by the Loan Documents, or (y) otherwise reasonably
requested by the Administrative Agent, from Bracewell & Giuliani LLP, counsel to
the Loan Parties.

 

(h)                                 Security; Filings.  The Collateral Agent
shall have received:

 

(i)                                     each Filing Statement or other document
required by the Loan Documents or under law to be filed, registered or recorded
in order to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (subject to Permitted Liens), shall have
been filed, registered or recorded or shall have been delivered to the
Collateral Agent in proper form for filing, registration or recordation (or
arrangements satisfactory to the Collateral Agent and the Administrative Agent
shall be in place for such filing, registration or recording); and

 

(ii)                                  the results of a recent lien search of the
Borrower in each of the jurisdictions in which UCC financing statements or other
filings or recordations should be made to evidence or perfect security interests
in the Collateral and such search shall reveal no Liens on any of the
Collateral, except for Permitted Liens.

 

(i)                                     Security Interests. The Administrative
Agent and its counsel shall be satisfied that (A) each of the Liens granted
pursuant hereto to the Collateral Agent, for the benefit of the Secured Parties
in the Collateral (subject to Permitted Liens) is a first-priority perfected
security interest, and (B) no Lien exists on any of the Collateral other than
the Liens created in favor of the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Loan Documents and Permitted Liens.

 

(j)                                    PATRIOT Act Disclosures.  The
Administrative Agent, the Collateral Agent, the Securities Intermediary and each
Lender shall have received all PATRIOT Act Disclosures reasonably requested by
them prior to execution of this Agreement.

 

27

--------------------------------------------------------------------------------


 

(k)                                 Establishment of Cash Collateral Account.

 

(i)                                     The Cash Collateral Account shall have
been established.

 

(ii)                                  The Cash Collateral Account shall,
concurrently with the funding of the Loans, be fully funded in an amount not
less than the Cash Collateral Minimum Requirement.

 

(l)                                     Existing Term Loan.  The Administrative
Agent shall have received evidence, in form and substance reasonably
satisfactory to the Administrative Agent, that the Existing Term Loan, together
with all accrued and unpaid interest thereon and all applicable in premium
connection therewith, has been paid in full and all commitments relating thereto
terminated and all liens on security interests related thereto shall have been
terminated or released.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans hereunder, each Loan Party represents and warrants to each Secured Party,
as of the Closing Date, as follows:

 

Section 6.01                             Organization, Existence and Power. 
(a) The Borrower and each of the Loan Party Guarantors (i) is duly organized,
validly existing and in good standing under the Applicable Laws of the
jurisdiction of its formation; (ii) has the corporate, limited partnership or
limited liability company power and authority to own its Property, carry on its
business and to execute, deliver, and perform its obligations hereunder and
under the other Loan Documents to which it is a party; and (iii) is duly
qualified as a foreign corporation, limited partnership or limited liability
company and is licensed and in good standing under the Applicable Laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification or license, except where failure to
do so would not reasonably be expected to have a Material Adverse Effect; and
(b) the Borrower and each of the Loan Party Guarantors is in compliance with all
Requirements of Law and has all governmental licenses, authorizations, consents
and approvals necessary to own its Property and carry on its business, except
where the failure to do so individually or in the aggregate would not reasonably
be expected to have a Material Adverse Effect.

 

Section 6.02                             Authorization; No Contravention.  The
execution, delivery and performance by the Borrower and each of the Loan Party
Guarantors of this Agreement and the other Loan Documents to which it is a party
and the incurrence of Loans and the creation of Liens hereunder have been duly
authorized by all necessary organizational action, and do not and will not:
(a) contravene the terms of any of the Borrower’s or any Loan Party Guarantor’s
Organic Documents; (b) conflict with or result in any breach, or contravention
of, or the creation of any Lien (other than the Liens created hereunder or under
the other Loan Documents) under, any document evidencing any Contractual
Obligation to which the Borrower or any Loan Party Guarantor is a party, or any
order, injunction, writ or decree of any Governmental Authority to

 

28

--------------------------------------------------------------------------------


 

which the Borrower, any Loan Party Guarantor or any of their material Property
is subject; or (c) violate any Requirement of Law, except in the case of clauses
(b) and (c) as would not reasonably be expected to have a Material Adverse
Effect.  Each of this Agreement and each other Loan Document to which it is a
party has been duly executed and delivered by each Loan Party.

 

Section 6.03                             Governmental Authorization.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority is necessary in connection with the
execution, delivery or performance by the Borrower and each Loan Party Guarantor
of any Loan Document to which it is a party, other than (a) filings necessary to
obtain and maintain perfection of Liens contemplated hereunder; (b) routine
filings related to the Borrower and the Loan Party Guarantors and the operation
of their business; and (c) such filings as may be necessary in connection with
an exercise of remedies hereunder.

 

Section 6.04                             Binding Effect. This Agreement and each
other Loan Document to which the Borrower or any Loan Party Guarantor is a party
constitute the legal, valid and binding obligations of the Borrower and each
Loan Party Guarantor party thereto, enforceable against each of them party
thereto in accordance with their respective terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

Section 6.05                             Litigation.  Except as disclosed in the
SEC Filings, there are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of the Borrower, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, against
the Borrower or any Loan Party Guarantor or any of their respective Properties
which (i) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby or (ii) if
determined adversely to the Borrower or any Loan Party Guarantor, would
reasonably be expected to have a Material Adverse Effect.  No injunction, writ,
temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

 

Section 6.06                             No Default.  No Default or Event of
Default exists or would be reasonably expected to result from the execution and
delivery by the Borrower and each Loan Party Guarantor of this Agreement or any
other Loan Document to which it is a party or from the consummation of the
transactions contemplated by this Agreement.

 

Section 6.07                             Use of Proceeds; Margin Regulations. 
The proceeds of the Loan will be not be used for any purpose not permitted
hereby or by the other Loan Documents.  Neither the Borrower nor any Loan Party
Guarantor is generally engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock.

 

Section 6.08                             Title to Properties.  The Borrower has
good and valid title to each item of the Collateral free and clear of any and
all Liens (other than Permitted Liens).

 

29

--------------------------------------------------------------------------------


 

Section 6.09                             Taxes.  The Borrower and the Loan Party
Guarantors have filed all federal and other material Tax returns and reports
required to be filed, and have paid all material Taxes levied or imposed upon
them or their Properties or income otherwise due and payable, except for
(i) Taxes that are not yet due or delinquent or (ii) those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.  To the Borrower’s
knowledge, (a) there is no proposed Tax assessment against the Borrower and
(b) there is no proposed Tax assessment against any Loan Party Guarantor that
would, if made, reasonably be expected to have a Material Adverse Effect.

 

Section 6.10                             Financial Statements and Condition.

 

(a)                                 The Audited Financial Statements (as defined
in the Note Purchase Agreement) and the Unaudited Financial Statements (as
defined in the Note Purchase Agreement) (i) were prepared in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries, as of the dates thereof and results of operations for the periods
covered thereby.

 

(b)                                 During the period from December 31, 2014 to
and including the Closing Date, neither the Borrower nor any Loan Party
Guarantor has consummated any “Asset Sale” (as defined in the First Lien
Indenture and the Second Lien Indenture), other than as disclosed in the SEC
Filings.

 

Section 6.11                             No Material Adverse Effect.  Except as
disclosed in the SEC Filings, since December 31, 2014, there has been no event
or circumstance (other than changes in commodity prices) that has or could
reasonably be expected to have a Material Adverse Effect.

 

Section 6.12                             Environmental Matters.  The Borrower
and the Loan Party Guarantors conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and existing Environmental
Claims on their business, operations and Properties (including, without
limitation, Oil and Gas Properties (as defined in the First Lien Indenture)),
and such Properties (including, without limitation, Oil and Gas Properties)
which they are acquiring or planning to acquire and as a result thereof the
Borrower has reasonably concluded that, unless specifically disclosed in the SEC
Filings, Environmental Laws and Environmental Claims would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 6.13                             Investment Company Act.  None of the
Borrower, any Loan Party Guarantor or any Person controlling the Borrower or any
Loan Party Guarantor, is, or after giving effect to the transactions
contemplated hereby and the other Loan Documents, will be, an “investment
company” within the meaning of the Investment Company Act of 1940.

 

Section 6.14                             Subsidiaries.  As of the Closing Date,
(i) the Borrower does not have any Subsidiary or any material Equity Interests
in any other Person, in each case other than those disclosed in the SEC Filings
and (ii) each Subsidiary of the Borrower (other than Ellwood) has executed this
Agreement as a Loan Party Guarantor.

 

30

--------------------------------------------------------------------------------


 

Section 6.15                             Existing Indebtedness.  Other than
(i) the indebtedness of the Borrower and the Loan Party Guarantors under the
Existing Indebtedness Documents and (ii) the indebtedness hereunder, after
giving effect to the transactions contemplated hereby, no Loan Party has any
debt for borrowed money or Disqualified Stock (as defined in the First Lien
Indenture) outstanding.  Each Existing Indebtedness Document that the Borrower
has delivered to the Administrative Agent on or prior to the Closing Date is a
true, correct and complete copy of such Existing Indebtedness Document as in
effect as of April 2, 2015.

 

Section 6.16                             Full Disclosure.  None of the
representations or warranties made by the Borrower in any Loan Document to which
it is a party, as of the date such representations and warranties are made or
deemed made, and none of the statements, taken as a whole, contained in (i) any
exhibit, report, written statement or certificate furnished by or on behalf of
the Borrower in connection with the Loan Documents, as of the date furnished or
(ii) any SEC Filing at the time it was filed with the SEC contained or contains
any untrue statement of a material fact known to the Borrower or omits any
material fact known to the Borrower required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they are made, not misleading.

 

Section 6.17                             Solvency.  The Borrower and its
Subsidiaries, on a consolidated basis, are Solvent, and, upon the consummation
of the transactions contemplated hereby, the Borrower and its Subsidiaries, on a
consolidated basis, will be Solvent.

 

Section 6.18                             Security Interest.  This Agreement
creates in favor of the Collateral Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described herein and proceeds thereof to the extent provided herein.  When
financing statements and other filings specified on Schedule 6.24 in appropriate
form are filed in the offices specified on Schedule 6.24, this Agreement shall
constitute a fully perfected security interest in, all right, title and interest
of the Borrower in such Collateral and the proceeds thereof which may be
perfected by filing a financing statement, as security for the Obligations, in
each case prior and superior in right to any other Person (except Permitted
Liens existing as of the date hereof).

 

Section 6.19                             No Default.  None of the Loan Parties
(a) is in violation of its respective Organic Documents or (b) is in default in
the due performance or observance of any term, agreement, covenant, condition or
other obligation contained in any Existing Indebtedness Document, which defaults
and violations, in the case of clauses (a) and (b) above, singularly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 6.20                             Anti-Money Laundering Laws. The
operations of each Loan Party is and has been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Bank Secrecy Act of 1970, as amended by the PATRIOT Act, the money
laundering statutes of all applicable jurisdictions, including, as applicable,
the PATRIOT Act, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
applicable governmental agency (collectively, the “Anti-Money Laundering Laws”)
and, no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving any Loan

 

31

--------------------------------------------------------------------------------


 

Party with respect to the Anti-Money Laundering Laws is pending, or to the
knowledge of the Borrower, threatened.

 

Section 6.21                             Office of Foreign Assets Control.  None
of the Borrower or any Loan Party Guarantor nor, to the knowledge of the
Borrower, any director, officer or Affiliate of the Borrower or any of its
Subsidiaries is (a) a Person listed on the Specially Designated Nationals and
Blocked Persons List, as published from time to time by the Office of Foreign
Assets Control of the United States Treasury Department (“OFAC”) or
(b) currently targeted by any United States economic sanction administered by
OFAC.

 

Section 6.22                             Foreign Corrupt Practices Act of 1977. 
None of the Loan Parties, nor any director, officer, agent or employee of any
such Person (acting in such capacity) has (i) in order to assist any such Person
in improperly obtaining or retaining business for or with any Person, in
improperly directing business to any Person, or in securing any improper
advantage, either used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity or made
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; or (ii) made any unlawful rebate,
payoff influence payment, kick back, bribe or other unlawful payment in each
case, in violation of (or has otherwise violated or is otherwise in violation
of) any provision of the Foreign Corrupt Practices Act of 1977.

 

ARTICLE VII
SECURITY

 

Section 7.01                             Grant of Security Interest. The
Borrower hereby assigns and transfers to the Collateral Agent, and hereby grants
to the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, all of the following property, in each case, wherever located and
now owned or at any time hereafter acquired by the Borrower or in which the
Borrower now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations:

 

(a)                                 the Cash Collateral Account;

 

(b)                                 all cash, Cash Equivalents, investments,
investment property, securities, security entitlements (as defined in
Section 8-102(a)(17) of the UCC) and other Financial Assets (within the meaning
of Section 8-102(a)(i) of the UCC) from time to time on deposit in the Cash
Collateral Account, including all income, earnings and distributions thereon and
all proceeds, products and accessions of and to any and all of the foregoing,
including whatever is received or receivable upon any collection, exchange, sale
or other disposition of any of the foregoing and any Property into which any of
the foregoing is converted, whether cash or non-cash proceeds, and any and all
other amounts paid or payable under or in connection with any of the foregoing;
and

 

(c)                                  all proceeds of the foregoing.

 

Section 7.02                             Borrower Remains Liable. 
Notwithstanding anything herein to the contrary, (i) the Borrower shall remain
liable for all obligations under the Collateral and nothing

 

32

--------------------------------------------------------------------------------


 

contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any Secured Party, and (ii) the Borrower shall remain liable
under each of the agreements included in the Collateral, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent or any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral.

 

Section 7.03                             Remedies.  If an Event of Default has
occurred and is continuing, then the Collateral Agent, in addition to any rights
now or hereafter existing under Applicable Law may, personally or by agent, at
such time or times as the Collateral Agent in its discretion may determine,
exercise against the Borrower and the Collateral all of the rights and remedies
granted to secured parties under the UCC and any other applicable statute, or
otherwise available to the Collateral Agent by contract, at law or in equity
(including without limitation sending a “notice of exclusive control” or similar
notice under any Control Agreement).  Without limiting the generality of the
foregoing, the Collateral Agent, without demand of performance or other demand,
defense, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon the Borrower or any other
Person (all and each of which demands, presentments, protests, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, license, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party, on the internet or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk.  The
Collateral Agent may store, repair or recondition any Collateral or otherwise
prepare any Collateral for disposal in the manner and to the extent that the
Collateral Agent deems appropriate.  Each Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold or to become the licensor of all or any such Collateral, free
of any right or equity of redemption in the Borrower, which right or equity is
hereby waived and released.  For purposes of bidding and making settlement or
payment of the purchase price for all or a portion of the Collateral sold at any
such sale made in accordance with the UCC or other applicable laws, including,
without limitation, the Bankruptcy Code, the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Secured Party or Secured
Parties in its or their respective individual capacities unless the Controlling
Parties shall otherwise agree in writing), shall be entitled to credit bid and
use and apply the Obligations (or any portion thereof) as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale, such amount to be apportioned ratably to the Obligations of the Secured
Parties in accordance with their pro rata share of such Obligations.  Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of the Borrower, and the Borrower hereby waives (to
the extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted.  The Borrower agrees
that, to the extent notice

 

33

--------------------------------------------------------------------------------


 

of sale shall be required by law, at least ten (10) days’ notice to the Borrower
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification.  The Collateral
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given.  The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  The Collateral Agent may sell the
Collateral without giving any warranties as to the Collateral.  The Collateral
Agent may specifically disclaim or modify any warranties of title or the like. 
The foregoing will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.  The Borrower agrees that it would
not be commercially unreasonable for the Collateral Agent to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets. 
the Borrower hereby waives any claims against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree.  the Borrower further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at the Borrower’s premises or elsewhere.  The
Collateral Agent shall have the right to enter onto the property where any
Collateral is located without any obligation to pay rent and take possession
thereof with or without judicial process.  The Collateral Agent shall have no
obligation to marshal any of the Collateral.

 

Section 7.04                             Authorization of Financing Statements. 
The Borrower acknowledges that pursuant to Section 9-509(b) of the UCC and any
other applicable law, the Collateral Agent is authorized to file or record
financing or continuation statements, and amendments thereto, and other filing
or recording documents or instruments with respect to the Collateral in such
form and in such offices as the Collateral Agent reasonably determines
appropriate to perfect or maintain the perfection of the security interests of
the Collateral Agent under this Agreement.  The Borrower agrees that such
financing statements may describe the collateral in the same manner as described
herein.

 

Section 7.05                             Maintenance of Perfected Security
Interest; Further Documentation.  (a)  The Borrower shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 7.01 and shall defend such security
interest against the claims and demands of all Persons whomsoever.

 

(b)                                 The Borrower shall furnish to the Collateral
Agent from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the assets
and property of the Borrower as the Collateral Agent may reasonably request, all
in reasonable detail.

 

(c)                                  At any time and from time to time, upon the
written request of the Collateral Agent, and at the sole expense of the
Borrower, the Borrower shall promptly and duly authorize, execute and deliver,
and have recorded, such further instruments and documents and take such further
actions as the Collateral Agent may reasonably request

 

34

--------------------------------------------------------------------------------


 

for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including, without limitation,
(i) the filing of any financing or continuation statements under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interests created hereby and (ii) in the case of
Investment Property, Securities Accounts and any other relevant Collateral,
taking any actions necessary to enable the Collateral Agent to obtain “control”
(within the meaning of the applicable Uniform Commercial Code) with respect
thereto to the extent required hereunder, including without limitation,
executing and delivering and causing the relevant depositary bank or securities
intermediary to execute and deliver a Control Agreement in form and substance
reasonably satisfactory to the Collateral Agent.

 

Section 7.06                             Deficiency.  Each Loan Party shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by any Secured Party to collect
such deficiency.

 

Section 7.07                             Collateral Agent’s Appointment as
Attorney-in-Fact, Etc.  (a)  The Borrower hereby irrevocably constitutes and
appoints the Collateral Agent and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Borrower and in the name of
the Borrower or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, the Borrower hereby gives the Collateral Agent the power and right,
on behalf of the Borrower, without notice to or assent by the Borrower, to do
any or all of the following:

 

(i)                                     pay or discharge Taxes and Liens levied
or placed on or threatened against the Collateral;

 

(ii)                                  execute, in connection with any sale
provided for in Section 7.03 or 10.03, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral; and

 

(iii)                               (1) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (2) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; (3) sign and endorse
any invoices, assignments, verifications, notices and other documents in
connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against the Borrower with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or

 

35

--------------------------------------------------------------------------------

 

proceeding and, in connection therewith, give such discharges or releases as the
Collateral Agent may deem appropriate; and (7) generally, sell, transfer, pledge
and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and the Borrower’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral and the Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as the
Borrower might do.

 

Anything in this Section 7.07 to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.07(a) unless an Event of Default shall have
occurred and be continuing.

 

(b)                                 The Borrower hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until the Termination Date.

 

Section 7.08                             Lien Absolute; Waivers.  All rights of
the Collateral Agent hereunder, and all obligations of the Borrower hereunder,
shall be absolute and unconditional irrespective of, shall not be affected by,
and shall remain in full force and effect without regard to, and hereby waives
all, rights, claims or defenses that it might otherwise have (now or in the
future) with respect to, in each case, each of the following (whether or not the
Borrower has knowledge thereof):

 

(b)                                 the validity or enforceability of this
Agreement or any other Loan Document, any of the Obligations or any guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party;

 

(c)                                  any renewal, extension or acceleration of,
or any increase in the amount of the Obligations, or any amendment, supplement,
modification or waiver of, or any consent to departure from, the Loan Documents;

 

(d)                                 any failure or omission to assert or enforce
or agreement or election not to assert or enforce, delay in enforcement, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under any Loan Documents, at law, in equity or otherwise) with
respect to the Obligations or any agreement relating thereto, or with respect to
any other guaranty of or security for the payment of the Obligations;

 

(e)                                  any change, reorganization or termination
of the corporate structure or existence of Borrower or any of its Subsidiaries
and any corresponding restructuring of the Obligations;

 

(f)                                   any settlement, compromise, release, or
discharge of, or acceptance or refusal of any offer of payment or performance
with respect to, or any substitutions for, the Obligations or any subordination
of the Obligations to any other obligations;

 

36

--------------------------------------------------------------------------------


 

(g)                                  the validity, perfection, non-perfection or
lapse in perfection, priority or avoidance of any security interest or lien, the
release of any or all collateral securing, or purporting to secure, the
Obligations or any other impairment of such collateral;

 

(h)                                 any exercise of remedies with respect to any
security for the Obligations (including, without limitation, any collateral,
including the Collateral securing or purporting to secure any of the
Obligations) at such time and in such order and in such manner as the Collateral
Agent and the Secured Parties may decide and whether or not every aspect thereof
is commercially reasonable and whether or not such action constitutes an
election of remedies and even if such action operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy that the
Borrower would otherwise have and without limiting the generality of the
foregoing or any other provisions hereof, the Borrower hereby expressly waives
any and all benefits which might otherwise be available to the Borrower under
applicable law, and

 

(i)                                     any other circumstance whatsoever which
may or might in any manner or to any extent vary the risk of the Borrower as an
obligor in respect of the Obligations or which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Obligations, whether in an Insolvency Proceeding or in any other instance.

 

The Borrower waives diligence, presentment, protest, marshaling, demand for
payment, notice of dishonor, notice of default and notice of nonpayment to or
upon the Borrower with respect to the Obligations, except as otherwise provided
for herein.  Except for notices provided for herein, the Borrower hereby waives
notice (to the extent permitted by applicable law) of any kind in connection
with this Agreement or any collateral securing the Obligations, including,
without limitation, the Collateral.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Borrower, the
Collateral Agent may, but shall be under no obligation to, make a similar demand
on or otherwise pursue such rights and remedies as it may have against any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Collateral
Agent to make any such demand, to pursue such other rights or remedies or to
collect any payments from any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve the Borrower of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of Secured Party against the Borrower.  For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

ARTICLE VIII

 

COVENANTS

 

The provisions set forth in the First Lien Indenture, corresponding to Sections
3.3 through 3.8, 3.10 through 3.12, 3.14 and 3.15, and the capitalized terms
used therein and defined in Section 1.1 thereof are incorporated herein by
reference as if fully set forth herein and shall be interpreted and construed
and applied in accordance with the following:

 

37

--------------------------------------------------------------------------------


 

Section 8.01                             Incorporation by Reference.  Provisions
herein that incorporate by reference terms and provisions of the First Lien
Indenture adopt such terms and/or provisions as if fully set forth herein and
such incorporation by reference shall govern and remain in effect until the
Termination Date, regardless of whether the First Lien Indenture remains in
effect and shall survive termination of the obligations under the First Lien
Indenture and the repayment, satisfaction and discharge of the obligations
thereunder.

 

Section 8.02                             Certain Defined Terms.  References to
the following defined terms in the First Lien Indenture shall be deemed to be
references to the following:

 

(a)                                 References to the term “Company” shall be
deemed to be references to the term “Borrower” as defined herein;

 

(b)                                 References to the term “Subsidiary
Guarantee” shall be deemed to be references to the term “Guaranty” as defined
herein (other than the reference to “Subsidiary Guarantee” in
Section 3.7(a)(iii)(A) of the First Lien Indenture); and

 

(c)                                  References to the term “Credit Agreement”
shall mean this Agreement (other than the reference to “Credit Agreement” in
Section 3.6(b)(i) of the First Lien Indenture).

 

(d)                                 References to the term “Default” and “Event
of Default” shall be deemed to be references to the term “Default” and “Event of
Default”, respectively, as defined herein.

 

Section 8.03                             Cross-references; Capitalized Terms.

 

(a)                                 All references to Articles, Sections,
Exhibits and Schedules therein shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to the First Lien Indenture.

 

(b)                                 Except as otherwise provided in this
Article 8, capitalized terms used in those provisions of the First Lien
Indenture that are incorporated herein and defined in Section 1.1 of the First
Lien Indenture are incorporated herein by reference as if fully set forth
herein.

 

Section 8.04                             Conforming Changes.

 

(a)                                 In Section 3.4(a)(iii), references to
“subordinated to the Notes or the Subsidiary Guarantees” shall be deemed be to
be replaced with reference to “subordinated to the Loans or the Guaranties”.

 

(b)                                 In Section 3.6(b)(ii) the words “and this
Agreement and the other Loan Documents” shall be deemed to be added to the end
thereof.

 

(c)                                  In Section 3.10, (i) references to a
“supplemental indenture substantially in the form of Exhibit B hereto” shall be
deemed replaced with reference to “the Joinder

 

38

--------------------------------------------------------------------------------


 

Agreement” as defined herein and (ii) the reference to “a Guarantor” shall be
deemed replaced with reference to “a Loan Party Guarantor”.

 

(d)                                 In the first sentence of the second
paragraph of Section 3.13, references to “Notes” shall be deemed replaced with
references to “Loans”.

 

(e)                                  In Section 3.15, references to “obligations
under the Notes or this Indenture” shall be deemed replaced with references to
the “Obligations” as defined herein.

 

(f)                                   In Section 3.8 and 3.10, references to the
“Trustee” shall be deemed replaced with references to the “Administrative Agent”
as defined herein.

 

Section 8.05                             Ride-Along Consent.  To the extent any
defined terms or the provisions of any of Sections 3.4(a)(iv), 3.4(b), 3.6,
3.7(b) through (i), 3.8(a)(ii), 3.12, 3.15 or 3.16 of the First Lien Indenture
incorporated by reference herein are amended, modified or waived in accordance
with the terms thereof, and the corresponding provision of the Second Lien
Indenture is so amended, modified or waived in accordance with the terms
thereof, the Administrative Agent and the Lenders shall be deemed to have so
amended, modified and waived the corresponding provision incorporated herein;
provided that an amount proportionate (having regard for the principal amount of
obligations held by the applicable creditor) to the amount of any payment, fee
or other amount paid to any creditor under the First Lien Indenture with respect
to any such amendment, modification or waiver shall be paid to the
Administrative Agent (for the benefit of the Lenders), and provided further that
no such deemed amendment, modification or waiver shall impose additional duties
or obligations on Administrative Agent, the Collateral Agent or any Lender or
directly or indirectly effect any matter requiring consent pursuant to Sections
13.01(a) through (k).  Except as expressly provided in the foregoing sentence of
this Section 8.05, no amendment, modification, waiver, or supplement to the
First Lien Indenture provisions, as incorporated by reference herein, shall be
given effect or be binding upon the Administrative Agent, the Collateral Agent
or any Lender.

 

ARTICLE IX

 

AFFIRMATIVE COVENANTS

 

Section 9.01                             Payment of Loans. The Borrower shall
promptly pay the principal of, premium, if any, on, and interest on, the Loans
and all other amounts payable hereunder on the dates and in the manner provided
in the Notes and in this Agreement.

 

Section 9.02                             Cash Collateral Account.

 

(a)                                 The Borrower shall maintain at all times a
Cash Collateral Account subject to a Control Agreement. The Cash Collateral
Account shall be funded in cash and Cash Equivalents at all times with a value
equal to or greater than the Cash Collateral Minimum Requirement at such time. 
If, as soon after 12:00 p.m. on any Business Day as such value can be determined
(but in any event no later than 5:00 p.m. on such Business Day), the Cash
Collateral Account contains Cash Equivalents with a value of less than the Cash
Collateral Minimum Requirement, then no later than 5:00 p.m. on the

 

39

--------------------------------------------------------------------------------


 

immediately succeeding Business Day, the Borrower shall deposit additional funds
in the Cash Collateral Account in an amount sufficient to cause the Cash
Equivalents in such account to have a value equal to or greater than such Cash
Collateral Minimum Requirement.

 

(b)                                 Upon, or in order to satisfy the amount of,
any prepayment or repayment of the Loans the Borrower shall be permitted to
direct the Securities Intermediary to transfer Collateral from the Cash
Collateral Account to an account of the Administrative Agent in an amount up to
such prepayment; provided, that after such withdrawal, the aggregate value of
Cash Equivalents held in the Cash Collateral Account shall be greater than or
equal to the Cash Collateral Minimum Requirement, as calculated after giving
effect of such prepayment of the Loan.

 

Section 9.03                             Reports.

 

(a)                                 The Borrower will furnish to the
Administrative Agent, for delivery to the Lenders, on the date the same is
required under the First Lien Indenture (as the same may be amended or otherwise
modified in accordance with the terms thereof, but without regard to any
termination of the First Lien Indenture or such requirement) to be delivered to
the Trustee (as defined in the First Lien Indenture):

 

(i)                                     all quarterly and annual financial and
other information with respect to the Borrower and its Subsidiaries that would
be required to be contained in a filing with the Commission on Forms 10-Q and
10-K if the Borrower were required to file such Forms, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” and,
with respect to the annual information only, a report on the annual financial
statements by the Borrower’s certified independent accountants; and

 

(ii)                                  all current reports that would be required
to be filed with the Commission on Form 8-K if the Borrower were required to
file such reports; provided, however, that if the Borrower ceases to be subject
to the reporting requirements under Section 13(a) or 15(d) of the Exchange Act
such information and reports may exclude any certifications, reports or other
information required to be a part of, or filed with, such reports pursuant to
the provisions of the Sarbanes Oxley Act of 2002 or the rules and regulations of
the Commission thereunder.

 

(b) The Borrower will notify the Administrative Agent (who shall then notify the
Lenders) about any conference call required to be held pursuant to
Section 3.2(b) of the First Lien Indenture (as the foregoing may be amended or
otherwise modified in accordance with the terms thereof, and giving regard to
any termination of the First Lien Indenture or such obligation thereunder) and
the call-in information for such call (which notification obligation may be
satisfied by filing a current report on Form 8-K with the Commission or any
other method of disclosure that is reasonably designed to provide broad,
non-exclusionary distribution of such information to the public).

 

40

--------------------------------------------------------------------------------


 

(c) If the Borrower has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
the preceding paragraph will include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, and in
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations”, of the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries separate from the financial condition
and results of operations of the Unrestricted Subsidiaries of the Borrower.

 

(d) In addition, the Borrower and the Loan Party Guarantors shall, for so long
as any Loans remain outstanding, furnish to the Administrative Agent any
information delivered to the Holders (as defined in the First Lien Indenture)
pursuant to Section 3.02(d) of the First Lien Indenture (but without regard to
any termination of the First Lien Indenture or such requirement).

 

(e) The Borrower shall, in the manner contemplated for information required by
Section 9.03(a), furnish to the Administrative Agent (for distribution to the
Lenders), (i) within the time period required for delivery of the annual
financial information specified in clause (i) of Section 9.03(a) for each year
beginning with 2015, a Reserve Report (as defined in the First Lien Indenture,
and as such term may be amended or otherwise modified in accordance with the
terms thereof) as of December 31 of such year, prepared or audited by an
Independent Engineer (as defined in the First Lien Indenture, and as such term
may be amended or otherwise modified in accordance with the terms thereof) and
(ii) on or before October 1 of each year, a Reserve Report as of June 30 of such
year, prepared or audited by an Independent Engineer.  Any Reserve Report
required by this Section 9.03(e) may be a summary Reserve Report, provided that
such summary Reserve Report contains at least the information set forth in the
definition of “Reserve Report” in the First Lien Indenture (as such term may be
amended or otherwise modified in accordance with the terms thereof) and
otherwise complies with the requirements of this Section 9.03(e).

 

The availability of any of the foregoing information or reports described in
this Section 9.03 on the Commission’s website shall be deemed to satisfy the
foregoing delivery requirements.

 

Section 9.04                             Consolidations and Mergers; Asset
Sales.

 

The Borrower may not, directly or indirectly:  (i) consolidate or merge with or
into another Person (whether or not the Borrower is the surviving Person) or
continue in another jurisdiction; or (ii) sell, assign, transfer, lease, convey
or otherwise dispose of all or substantially all of the properties or assets of
the Borrower, in one or more related transactions, to another Person, unless:

 

(a)                              either:  (i) the Borrower is the surviving
Person; or (ii) the Person (the “Successor Company”) formed by or surviving any
such consolidation or merger (if other than the Borrower) or to which such sale,
assignment, transfer, lease, conveyance or other disposition has been made is
organized or existing under the laws of the United States, any state of the
United States or the District of Columbia; provided that if the Person is a
partnership or limited liability company, a corporation wholly owned by such
Person organized or existing under the laws of the United States, any state of
the United States or the District of Columbia that does not

 

41

--------------------------------------------------------------------------------


 

and will not have any material assets or operations shall promptly thereafter
become a co-borrower of the Loans pursuant to an assumption agreement in form
and substance reasonably satisfactory to the Administrative Agent;

 

(b)                              the Person formed by or surviving any such
consolidation or merger (if other than the Borrower) or the Person to which such
sale, assignment, transfer, lease, conveyance or other disposition has been made
assumes all the obligations of the Borrower under the Loan Documents pursuant to
an assumption agreement and other agreements in form and substance reasonably
satisfactory to the Administrative Agent;

 

(c)                               immediately after such transaction no Default
or Event of Default exists;

 

(d)                              either:

 

(i)                                     the Borrower or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower), or to
which such sale, assignment, transfer, lease, conveyance or other disposition
has been made will, on the date of such transaction after giving pro forma
effect thereto and any related financing transactions as if the same had
occurred at the beginning of the applicable four-quarter period, be permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 3.3(a) of the First Lien Indenture as
incorporated by reference herein; or

 

(ii)                                  immediately after giving effect to such
transaction and any related financing transactions on a pro forma basis as if
the same had occurred at the beginning of the applicable four-quarter period,
the Fixed Charge Coverage Ratio of the Borrower or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower), or to
which such sale, assignment, transfer, lease, conveyance or other disposition
has been made, will be equal to or greater than the Fixed Charge Coverage Ratio
of the Borrower immediately before such transactions;

 

(e)                               the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer stating that such
consolidation, merger or disposition and such assumption agreement (if any)
comply with this Agreement; and

 

(f)                                the Collateral owned by or transferred to the
Successor Company shall: (i) continue to constitute Collateral under this
Agreement, (ii) be subject to the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, and (iii) not be subject to any Lien other than
Permitted Liens.

 

For purposes of this covenant, the sale, lease, conveyance, assignment,
transfer, or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Borrower, which properties and assets,
if held by the Borrower instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Borrower on a consolidated
basis, shall be deemed to be the transfer of all or substantially all of the
assets of the Borrower.

 

42

--------------------------------------------------------------------------------


 

Notwithstanding the preceding clauses (c) and (d) of this Section 9.04, (x) any
Restricted Subsidiary of the Borrower may consolidate with, merge into or
transfer all or part of its properties and assets to the Borrower or any Loan
Party Guarantor, and (y) the Borrower may merge with an Affiliate (as defined in
the First Lien Indenture) solely for the purpose of reincorporating or
reorganizing the Borrower in another jurisdiction to realize tax or other
benefits.

 

The Successor Company will succeed to, and be substituted for, and may exercise
every right and power of, the Borrower under this Agreement and the other Loan
Documents, but, in the case of a lease of all or substantially all its assets,
the Borrower will not be released from the obligation to pay the principal of,
premium, if any, on and interest on the Loans.

 

Section 9.05                             Notices.  Promptly notify the Lender:

 

(a)                                 of the occurrence of any Default or Event of
Default; and

 

(b)                                 of any matter that has resulted, or could
reasonably be expected to result, in a Material Adverse Effect.

 

Each notice pursuant to Section 9.05(a) shall be accompanied by a statement of
an Authorized Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each such notice shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

Section 9.06                             Compliance with Laws.  Each Loan Party
shall, and shall cause its Subsidiaries to, comply in all material respects with
all Applicable Laws (including all Environmental Laws and the rules and
regulations thereunder) and pay (before any Lien except a Permitted Lien arises
with respect thereto) all Taxes imposed upon each Loan Party and their
respective Subsidiaries, or upon their property (except to the extent being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP, have been established on the books of
such Loan Party) except for non-compliance, the result of which could not
reasonably be expected to have a Material Adverse Effect.  Without limiting the
generality of the foregoing, the Borrower shall, and shall cause each of its
Subsidiaries to, take reasonable and necessary measures to ensure that no
portion of the Loans will be used, disbursed or distributed for any purpose, or
to any Person, directly or indirectly, in violation of Terrorism Laws and shall
comply with all Terrorism Laws with respect thereto.

 

Section 9.07                             Margin Stock.  No part of the proceeds
of any Loans shall be used (a) for “buying” or “carrying” any Margin Stock
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect for any purpose that violates the
provisions of the Regulations of the Board or (b) for any purpose that violates
the provisions of the Regulations of the Board.  If requested by any Lender
(through the Administrative Agent) or the Administrative Agent, the Borrower
shall furnish to the Administrative Agent (for such Lender, if applicable) a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

43

--------------------------------------------------------------------------------


 

Section 9.08                             Changes in Locations, Names,
Jurisdiction of Incorporation. Except upon 10 days’ prior written notice to the
Administrative Agent (or such lesser period to which the Administrative Agent
may agree in writing), the Borrower shall not (a) change its type of
organization or jurisdiction of organization or (b) change its name.  Promptly
following such notice to the Administrative Agent, the Borrower shall deliver to
the Collateral Agent all executed documents reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for or required herein or in any other Loan
Document.

 

ARTICLE X

 

EVENTS OF DEFAULT

 

Section 10.01                      Events of Default.  Each of the following
events or occurrences described in this Article shall constitute an “Event of
Default”:

 

(a)                                 Non-Payment of Obligations.  The Borrower
shall fail to pay any principal of any Loan when due in accordance with the
terms hereof.  The Borrower shall fail to pay any interest on any Loan payable
hereunder or under any other Loan Document within three Business Days after any
such interest becomes due in accordance with the terms hereof or thereof.  The
Borrower shall fail to pay any other amount, cost, charge or other sum due under
this Agreement or any other Loan Document within five days after the date that
such sum is due.

 

(b)                                 Breach of Representation or Warranty.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
that does not have a materiality or Material Adverse Effect qualification shall
be incorrect or misleading in any material respect when made or deemed made or
(ii) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrower or any other Loan Party herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith that has a materiality or Material Adverse Effect qualification shall
be incorrect or misleading in any respect when made or deemed made.

 

(c)                                  Non-Performance of Certain Covenants and
Obligations.  The failure by a Loan Party to perform or observe any of its
covenants or obligations under (i) Section 3.7 of the First Lien Indenture, as
incorporated herein pursuant to Article VIII, (ii) Section 9.02, and such
failure continues unremedied for three Business Days, (iii) Section 9.04 or 9.08
or (iv) Sections 3.3 or 3.4 of the First Lien Indenture, as incorporated herein
pursuant to Article VIII, and such failure continues unremedied for 30 days.

 

(d)                                 Non-Performance of Other Covenants and
Obligations. The failure by any Loan Party to perform or observe any of its
other covenants or obligations in the Loan Documents to which it is a party
other than such failures described in clauses (a), (b) and (c) above (including
any such obligation incorporated by reference) and such failure shall continue
uncured for 60 or more days after notice thereof from any Lender or
Administrative Agent to the Borrower.

 

44

--------------------------------------------------------------------------------


 

(e)                                  Default on Other Indebtedness.  A default
or event of default shall occur under any mortgage, indenture, or instrument
under which there may be issued or by which there may be secured or evidenced
any Indebtedness for money borrowed by any Loan Party whether such Indebtedness
or Guarantee now exists, or is created after the date of this Agreement, if that
default:

 

(i)                                     is caused by a failure to pay principal
of, or interest or premium, if any, on, such Indebtedness prior to the
expiration of the grace period provided in such Indebtedness (a “Payment
Default”); or

 

(ii)                                  results in the acceleration of such
Indebtedness prior to its Stated Maturity (as defined in the First Lien
Indenture), and, in each case, the principal amount of any such Indebtedness,
together with the principal amount of any other such Indebtedness under which
there has been a Payment Default or the maturity of which has been so
accelerated, aggregates $20,000,000 or more.

 

(f)                                   Judgments.  Failure by the Borrower or any
of its Subsidiaries to pay final judgments aggregating in excess of $20,000,000
(net of any amounts with respect to which a reputable creditworthy insurance
company has acknowledged liability in writing), which judgments are not paid,
discharged or stayed (including a stay pending appeal) for a period of 60 days
after the date of such final judgment (or, if later, the date when payment is
due pursuant to such judgment).

 

(g)                                  Reserved.

 

(h)                                 Impairment of Security, Loan Documents etc. 
Any Loan Document (other than expressly in accordance with the provisions hereof
or thereof) ceases to be in full force and effect or any security interest in
the Collateral purported to be created hereby shall cease to be a valid and
perfected first priority Lien on and security interest in the Collateral covered
thereby, or any Loan Party shall contest in any such matter such validity,
perfection or priority or repudiate, disavow or take legal action to challenge
the effectiveness or enforceability of any Loan Document or any such Loan
Document shall be declared void by a Governmental Authority.

 

(i)                                     Bankruptcy, Insolvency, etc.  (i) The
Borrower or any Significant Subsidiary or a group of Restricted Subsidiaries
that, taken together (as of the latest audited consolidated financial statements
for the Borrower and its Restricted Subsidiaries), would constitute a
Significant Subsidiary pursuant to or within the meaning of any Bankruptcy Law:

 

(A)                               commences a voluntary case or proceeding;

 

(B)                               consents to the entry of a judgment, decree or
order for relief against it in an involuntary case or proceeding;

 

(C)                               consents to the appointment of a Custodian of
it or for any substantial part of its property;

 

45

--------------------------------------------------------------------------------

 

(D)                               makes a general assignment for the benefit of
its creditors; or

 

(E)                                consents to or acquiesces in the institution
of a bankruptcy or an insolvency proceeding against it;

 

or takes any comparable action under any foreign laws relating to insolvency; or

 

(ii)                                  a court of competent jurisdiction enters
an order or decree under any Bankruptcy Law that:

 

(A)                               is for relief against the Borrower or any
Significant Subsidiary or a group of Restricted Subsidiaries that, taken
together (as of the latest audited consolidated financial statements for the
Borrower and its Restricted Subsidiaries), would constitute a Significant
Subsidiary in an involuntary case;

 

(B)                               appoints a Custodian of the Borrower or any
Significant Subsidiary or a group of Restricted Subsidiaries that, taken
together (as of the latest audited consolidated financial statements for the
Borrower and its Restricted Subsidiaries), would constitute a Significant
Subsidiary or for any substantial part of its Property; or

 

(C)                               orders the winding up or liquidation of the
Borrower or any Significant Subsidiary or a group of Restricted Subsidiaries
that, taken together (as of the latest audited consolidated financial statements
for the Borrower and its Restricted Subsidiaries) would constitute a Significant
Subsidiary;

 

or any similar relief is granted under any foreign laws and the order, decree or
relief remains unstayed and in effect for 60 days; or

 

(iii)                               an involuntary case shall be commenced
against the Borrower or any Significant Subsidiary or a group of Restricted
Subsidiaries that, taken together (as of the latest audited consolidated
financial statements for the Borrower and its Restricted Subsidiaries), would
constitute a Significant Subsidiary under any Bankruptcy Law now or hereafter in
effect, and shall continue for 30 days without having been dismissed or
discharged.

 

(j)                                    A Change of Control shall have occurred.

 

Section 10.02                      Action if Bankruptcy.  If any Event of
Default described in Section 10.01(i) with respect to a Loan Party shall occur,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon and, if applicable, the Make Whole Premium) and all
other Obligations owing under this Agreement and the other Loan Documents shall
immediately become due and payable, without notice or demand to any Person.

 

46

--------------------------------------------------------------------------------


 

Section 10.03                      Action if Other Event of Default.  If any
Event of Default (other than any Event of Default described in Section 10.01(i))
shall occur and be continuing for any reason, whether voluntary or involuntary,
any or all of the following actions may be taken, in addition to the exercise of
all other rights and remedies available to the Administrative Agent, the
Collateral Agent and the other Secured Parties under the Loan Documents or under
Applicable Law or in equity:  (a) the Administrative Agent, upon the request of
the Required Lenders, shall, by notice to the Loan Parties declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; (b) the Administrative Agent, upon the request of the
Required Lenders, shall, by notice to the Loan Parties, declare the Loans (with
accrued interest thereon) and all other Obligations owing under this Agreement
and the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable; (c) the Administrative Agent may
apply, set off or execute upon any amounts on deposit in any account of the
Borrower or any proceeds (or direct any applicable deposit account bank or
securities intermediary and/or the Collateral Agent and/or the Securities
Intermediary to do the same), or any other moneys of the Borrower on deposit
with the Administrative Agent or any other Lender in the manner provided in the
Uniform Commercial Code and other relevant statutes and decisions and
interpretations thereunder with respect to cash collateral; (d) the
Administrative Agent may apply all amounts on deposit in the Cash Collateral
Account to the Obligations in any order it shall select in its sole discretion
and (e) exercise on behalf of itself, the Lenders and the other Secured Parties,
all rights and remedies available to it, the Lenders and the other Secured
Parties under the Loan Documents, Applicable Law or in equity, including
judicial or non-judicial foreclosure or public or private sale of any of the
Collateral.  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Loan Parties.

 

ARTICLE XI

 

GUARANTY

 

Section 11.01                      Guaranty of the Obligations.  The Loan Party
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
(the “Guaranty”) to the Administrative Agent for the ratable benefit of the
Secured Parties the due and punctual payment in full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

 

Section 11.02                      Contribution by Loan Party Guarantors.  In
order to provide for just and equitable contribution among the Loan Party
Guarantors, the Loan Party Guarantors agree that in the event any payment or
distribution is made by any Loan Party Guarantor (a “Funding Guarantor”) under
its Guaranty, such Funding Guarantor will be entitled to a contribution from
each other Loan Party Guarantor (if any) in a pro rata amount based on the
Adjusted Net Assets (as defined in the First Lien Indenture) of each Loan Party
Guarantor (including the Funding Guarantor) for all payments, damages and
expenses incurred by that Funding Guarantor in discharging the Borrower’s
obligations with respect to the Loans or any other Loan Party Guarantor’s
obligations with respect to its Subsidiary Guarantee.

 

47

--------------------------------------------------------------------------------


 

Section 11.03                      Payment by Loan Party Guarantors.  The Loan
Party Guarantors hereby jointly and severally agree, in furtherance of the
foregoing and not in limitation of any other right which any Secured Party may
have at law or in equity against any Loan Party Guarantor by virtue hereof, that
upon the failure of the Borrower to pay any of the Guaranteed Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), the Loan Party
Guarantors will upon demand pay, or cause to be paid, in cash, to the
Administrative Agent for the ratable benefit of Secured Parties, an amount equal
to the sum of the unpaid principal amount of all Guaranteed Obligations then due
as aforesaid, accrued and unpaid interest on such Guaranteed Obligations
(including interest which, but for the Borrower’s becoming the subject of a case
under the Bankruptcy Code, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against the Borrower for such interest in the
related bankruptcy case) and all other Guaranteed Obligations then owed to
beneficiaries as aforesaid.

 

Section 11.04                      Liability of Loan Party Guarantors Absolute. 
Each Loan Party Guarantor agrees that its obligations hereunder are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than the occurrence of the Termination Date and release of such
Loan Party Guarantor as expressly provided herein.  In furtherance of the
foregoing and without limiting the generality thereof, each Loan Party Guarantor
agrees as follows:

 

(a)                                 the Guaranty is a guaranty of payment when
due and not of collectability.  This Guaranty is a primary obligation of each
Loan Party Guarantor and not merely a contract of surety;

 

(b)                                 Administrative Agent may enforce this
Guaranty upon the occurrence of an Event of Default notwithstanding the
existence of any dispute between the Borrower and any Secured Party with respect
to the existence of such Event of Default;

 

(c)                                  the obligations of each Loan Party
Guarantor hereunder are independent of the obligations of the Borrower and the
obligations of any other guarantor (including any other Loan Party Guarantor) of
the obligations of the Borrower, and a separate action or actions may be brought
and prosecuted against such Loan Party Guarantor whether or not any action is
brought against the Borrower or any of such other guarantors and whether or not
the Borrower is joined in any such action or actions;

 

(d)                                 payment by any Loan Party Guarantor of a
portion, but not all, of the Guaranteed Obligations shall in no way limit,
affect, modify or abridge any Loan Party Guarantor’s liability for any portion
of the Guaranteed Obligations which has not been paid.  Without limiting the
generality of the foregoing, if Administrative Agent is awarded a judgment in
any suit brought to enforce any Loan Party Guarantor’s covenant to pay a portion
of the Guaranteed Obligations, such judgment shall not be deemed to release such
Loan Party Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the

 

48

--------------------------------------------------------------------------------


 

extent satisfied by such Loan Party Guarantor, limit, affect, modify or abridge
any other Loan Party Guarantor’s liability hereunder in respect of the
Guaranteed Obligations;

 

(e)                                  the Secured Parties, without notice or
demand to any Loan Party Guarantor and without affecting the validity or
enforceability hereof or giving rise to any reduction, limitation, impairment,
discharge or termination of any Loan Party Guarantor’s liability hereunder, from
time to time may (i) renew, extend, accelerate, increase the rate of interest
on, or otherwise change the time, place, manner or terms of payment of the
Guaranteed Obligations; (ii) settle, compromise, release or discharge, or accept
or refuse any offer of performance with respect to, or substitutions for, the
Guaranteed Obligations or any agreement relating thereto and/or subordinate the
payment of the same to the payment of any other obligations; (iii) request and
accept other guaranties of the Guaranteed Obligations and take and hold security
for the payment hereof or the Guaranteed Obligations; (iv) release, surrender,
exchange, substitute, compromise, settle, rescind, waive, alter, subordinate or
modify, with or without consideration, any security for payment of the
Guaranteed Obligations, any other guaranties of the Guaranteed Obligations, or
any other obligation of any Person (including any other Loan Party Guarantor)
with respect to the Guaranteed Obligations; (v) enforce and apply any security
now or hereafter held by or for the benefit of such Secured Party in respect
hereof or the Guaranteed Obligations and direct the order or manner of sale
thereof, or exercise any other right or remedy that such Secured Party may have
against any such security, in each case as such Secured Party in its discretion
may determine consistent herewith, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Loan Party Guarantor against any other Secured
Party and (vi) exercise any other rights available to it under the Loan
Documents; and

 

(f)                                   this Guaranty and the obligations of the
Loan Party Guarantors under this Article XI shall be valid and enforceable and,
except as expressly provided herein, shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than the
occurrence of the Termination Date), including the occurrence of any of the
following, whether or not any Loan Party Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be

 

49

--------------------------------------------------------------------------------


 

illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Loan Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations) to the payment of
indebtedness other than the Guaranteed Obligations, even though any Secured
Party might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which the Borrower
may allege or assert against any Secured Party in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Loan Party Guarantor as an obligor in respect of the Guaranteed Obligations.

 

Section 11.05                      Waivers by Loan Party Guarantors.  Each Loan
Party Guarantor hereby waives, for the benefit of the Secured Parties: (a) any
right to require any Secured Party, as a condition of payment or performance by
such Loan Party Guarantor, to (i) proceed against the Borrower, any other
guarantor (including any other Loan Party Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from the Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any account or credit on
the books of any Secured Party in favor of any Person, or (iv) pursue any other
remedy in the power of any Secured Party whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of the Borrower or any other Loan Party Guarantor including any defense based on
or arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Borrower or any other Loan Party Guarantor
from any cause other than the occurrence of the Termination Date or as otherwise
expressly provided herein; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Secured Party’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Loan Party Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Loan Party Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims and (iv) promptness, diligence and any requirement that any
Secured Party protect, secure, perfect or insure any security interest or lien
or any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 11.04 and any right to consent to any thereof; and (g) any defenses or
benefits that may

 

50

--------------------------------------------------------------------------------


 

be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

 

Section 11.06                      Loan Party Guarantors’ Rights of Subrogation,
Contribution, Etc.  Until the Termination Date, each Loan Party Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Loan Party
Guarantor now has or may hereafter have against the Borrower or any other Loan
Party Guarantor or any of its assets in connection with the Guaranty or the
performance by such Loan Party Guarantor of its obligations under this
Article XI, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including (a) any
right of subrogation, reimbursement or indemnification that such Loan Party
Guarantor now has or may hereafter have against the Borrower with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Secured Party now has or may hereafter have
against the Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Secured Party.  Each
Loan Party Guarantor further agrees that, to the extent the waiver or agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Loan Party Guarantor may have
against the Borrower or against any collateral or security, and any rights of
contribution such Loan Party Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Secured Party may
have against the Borrower, to all right, title and interest any Secured Party
may have in any such collateral or security, and to any right any Secured Party
may have against such other guarantor.  If any amount shall be paid to any Loan
Party Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time prior to the Termination
Date, such amount shall be held in trust for the Administrative Agent on behalf
of the Secured Parties and shall forthwith be paid over to the Administrative
Agent for the benefit of the Secured Parties to be credited and applied against
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

 

Section 11.07                      Subordination of Other Obligations.  Any
Indebtedness of any Loan Party now or hereafter held by any Loan Party Guarantor
(the “Obligee Loan Party Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and any such Indebtedness collected or received
by the Obligee Loan Party Guarantor after an Event of Default has occurred and
is continuing shall be held in trust for the Administrative Agent on behalf of
the Secured Parties and shall forthwith be paid over to the Administrative Agent
for the benefit of the Secured Parties to be credited and applied against the
Guaranteed Obligations but without affecting, impairing or limiting in any
manner the liability of the Obligee Loan Party Guarantor under any other
provision hereof.

 

Section 11.08                      Continuing Guaranty.  The Guaranty is a
continuing guaranty and shall remain in effect until the Termination Date except
as otherwise expressly provided herein.  Each Loan Party Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

 

Section 11.09                      Authority of the Loan Party Guarantors or the
Borrower.  It is not necessary for any Secured Party to inquire into the
capacity or powers of any Loan Party

 

51

--------------------------------------------------------------------------------


 

Guarantor or the Borrower or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

 

Section 11.10                      Financial Condition of the Borrower.  Any
extension of credit may be made to the Borrower or continued from time to time
without notice to or authorization from any Loan Party Guarantor regardless of
the financial or other condition of the Borrower at the time of any such grant
or continuation.  No Secured Party shall have any obligation to disclose or
discuss with any Loan Party Guarantor its assessment, or any Loan Party
Guarantor’s assessment, of the financial condition of the Borrower.  Each Loan
Party Guarantor has adequate means to obtain information from the Borrower on a
continuing basis concerning the financial condition of the Borrower and its
ability to perform its obligations under the Loan Documents, and each Loan Party
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Borrower and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations.  Each Loan Party Guarantor
hereby waives and relinquishes any duty on the part of any Secured Party to
disclose any matter, fact or thing relating to the business, operations or
conditions of the Borrower now known or hereafter known by any Secured Party.

 

Section 11.11                      Bankruptcy, Etc.

 

(a)                                 So long as any Guaranteed Obligations remain
outstanding, no Loan Party Guarantor shall, without the prior written consent of
the Administrative Agent acting pursuant to the instructions of the Required
Lenders, commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against the Borrower or
any other Loan Party Guarantor.  The obligations of Loan Party Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of the Borrower or any other Loan Party Guarantor or by any
defense which the Borrower or any other Loan Party Guarantor may have by reason
of the order, decree or decision of any court or administrative body resulting
from any such proceeding;

 

(b)                                 Each Loan Party Guarantor acknowledges and
agrees that any interest on any portion of the Guaranteed Obligations which
accrues after the commencement of any case or proceeding referred to in
clause (a) above (or, if interest on any portion of the Guaranteed Obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, such interest as would have accrued on such portion of the
Guaranteed Obligations if such case or proceeding had not been commenced) shall
be included in the Guaranteed Obligations because it is the intention of Loan
Party Guarantors and the Secured Parties that the Guaranteed Obligations which
are guaranteed by Loan Party Guarantors pursuant hereto should be determined
without regard to any rule of law or order which may relieve the Borrower of any
portion of such Guaranteed Obligations.  The Loan Party Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay the Administrative Agent, or allow
the claim of the Administrative Agent in respect of, any such interest accruing
after the date on which such case or proceeding is commenced; and

 

52

--------------------------------------------------------------------------------


 

(c)                                  In the event that all or any portion of the
Guaranteed Obligations are paid by the Borrower, the obligations of the Loan
Party Guarantors hereunder shall continue and remain in full force and effect or
be reinstated, as the case may be, in the event that all or any part of such
payment(s) are rescinded or recovered directly or indirectly from any Secured
Party as a preference, fraudulent transfer or otherwise, and any such payments
which are so rescinded or recovered shall constitute Guaranteed Obligations for
all purposes hereunder.

 

Section 11.12                      Limitation on Liability; Release of Loan
Party Guarantors.

 

(a)                              The obligations of each Loan Party Guarantor
hereunder will be limited to the maximum amount as will, after giving effect to
all other contingent and fixed liabilities of such Loan Party Guarantor
(including, but not limited to, Senior Debt (as defined in the First Lien
Indenture) of a Loan Party Guarantor) and after giving effect to any collections
from or payments made by or on behalf of any other Loan Party Guarantor in
respect of the obligations of such other Loan Party Guarantor under its Guaranty
or pursuant to its contribution obligations under this Agreement, result in the
obligations of such Loan Party Guarantor under its Guaranty not constituting a
fraudulent conveyance or fraudulent transfer under federal or state law.

 

(b)                              The Guaranty of a Loan Party Guarantor will be
deemed released and the Loan Party Guarantor will be relieved of its obligations
under this Agreement automatically and without any further action required on
the part of the Borrower, such Loan Party Guarantor or any Secured Party when
such Loan Party Guarantor is released from its Subsidiary Guarantee under, and
as defined in, the First Lien Indenture and the Second Lien Indenture.

 

ARTICLE XII
AGENCY

 

Section 12.01                      Appointment and Authority.  Each of the
Lenders hereby irrevocably appoints Deutsche Bank AG New York Branch to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  Each of the Lenders hereby irrevocably appoints
Deutsche Bank AG New York Branch to act on its behalf as the Collateral Agent
hereunder and under the other Loan Documents and authorizes the Collateral Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Collateral Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article (other than Section 12.06) are solely for the benefit of the Agents and
the Lenders, and no Loan Party shall have rights as a third-party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to an Agent is not intended to, and shall not, connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any Applicable Law.  Instead such term is used as a matter of market custom, and
is intended to, and shall, create or reflect only an administrative relationship
between contracting parties.  Without limiting the generality of the foregoing,
each Agent is hereby expressly authorized to: (a) execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties

 

53

--------------------------------------------------------------------------------


 

with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Loan Documents; and (b) negotiate, enforce or the
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

 

Section 12.02                      Rights as a Lender.  In the event the Person
serving as an Agent hereunder is or becomes a Lender hereunder, such Person
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not such Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as such Agent hereunder
in its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
a Loan Party, any Subsidiary, or other Affiliate thereof as if such Person were
not such Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 12.03                      Exculpatory Provisions.

 

(a)                                 Neither Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature.  Without limiting the generality of the foregoing:

 

(i)                                     neither Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing;

 

(ii)                                  neither Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that such Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
neither Agent shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or Applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law; and

 

(iii)                               neither Agent shall, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and nor
shall it be liable for the failure to disclose, any information relating to a
Loan Party or any of its Affiliates that is communicated to or obtained by the
Person serving as Agent or any of its Affiliates in any capacity.

 

(b)                                 Neither Agent shall be liable for any action
taken or not taken by it: (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 4.07, 7.03, 7.04, 7.07, 10.02, 10.03
and 13.01); or (ii) in the absence of its own gross negligence or willful

 

54

--------------------------------------------------------------------------------


 

misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  The Agent shall not be deemed to have knowledge of any
Default unless and until notice describing such Default is given to the Agent in
writing by a Loan Party or a Lender.

 

(c)                                  Neither Agent shall be responsible for or
have any duty to ascertain or inquire into: (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document; (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith;
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, the conditions set forth in any
Loan Document or the occurrence of any Default; (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document; or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

 

Section 12.04                      Reliance by Agent.  The Agents shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender prior to
the making of such Loan.  The Agents may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 12.05                      Delegation of Duties.  Each Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
such Agent.  Each Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article XII shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities as Agent.  Neither Agent shall be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

 

Section 12.06                      Resignation of Agent.

 

(a)                                 Either Agent may at any time give notice of
its resignation to the Lenders and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders

 

55

--------------------------------------------------------------------------------

 

shall have the right to appoint a successor, which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank with an office in
New York, New York, with the consent of the Borrower (not to be unreasonably
withheld or delayed) unless (i) an Event of Default has occurred and is
continuing or (ii) such successor Agent is an Affiliate of the resigning Agent. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Agent may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above.  Whether or not a
successor has been appointed, such Agent’s resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 With effect from the Resignation Effective
Date: (i) the retiring or removed Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Agent on behalf of the Lenders under
any of the Loan Documents, the retiring or removed Agent shall continue to hold
such collateral security until such time as a successor Agent is appointed); and
(ii) except for any indemnity payments owed to the retiring or removed Agent,
all payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Agent as provided
for above.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Agent (other than any
rights to indemnity payments owed to the retiring or removed Agent), and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Agent’s resignation or removal hereunder and under
the other Loan Documents, the provisions of this Article XII and Section 13.03
shall continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.

 

Section 12.07                      Non-Reliance on Agent and Other Lenders. 
Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon either Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

Section 12.08                      No Other Duties, etc.  Anything herein to the
contrary notwithstanding, the Arranger listed on the cover page hereof shall
have no powers, duties or responsibilities

 

56

--------------------------------------------------------------------------------


 

under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Agent or a Lender.

 

Section 12.09                      Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to a Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.03 and
13.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.03 and 13.03.

 

Section 12.10                      Withholding Taxes.  To the extent required by
any Applicable Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any withholding Tax applicable to such
payment.  If any payment has been made to any Lender by the Administrative Agent
without the applicable withholding Tax being withheld from such payment and the
Administrative Agent has paid over the applicable withholding Tax to the IRS or
any other Governmental Authority, or the IRS or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any other reason, or the
Administrative Agent has paid over to the IRS applicable withholding Tax
relating to a payment to a Lender but no deduction has been made from such
payment, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with any all
expenses incurred.

 

Section 12.11                      Collateral and Guaranty Matters.

 

(a)                                 The Secured Parties irrevocably authorize
the Collateral Agent:

 

57

--------------------------------------------------------------------------------


 

(i)                                     to enter into the Securities Account
Control Agreement on behalf of, and for the benefit of, the Secured Parties;

 

(ii)                                  to release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document: (x) upon the
Termination Date; (y) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents; or (z) subject to Section 13.01,
if approved, authorized or ratified in writing by the Required Lenders; and

 

(iii)                               to release any Loan Party from its
obligations under the Guaranty as contemplated in Section 11.12.

 

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Loan Party Guarantor
from its obligations under the Guaranty, respectively, pursuant to this
Section 12.11.

 

(b)                                 Neither Agent shall be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall either
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

ARTICLE XIII

 

MISCELLANEOUS PROVISIONS

 

Section 13.01                      Waivers, Amendments, etc.  The provisions of
this Agreement may from time to time be amended, modified or waived, if such
amendment, modification or waiver is in writing and consented to by the Borrower
and the Required Lenders; provided, however, that no such amendment,
modification or waiver shall:

 

(a)                                 modify this Section without the consent of
all Lenders;

 

(b)                                 increase the aggregate amount of the Loans
required to be made by a Lender pursuant to its Commitments or reduce any fees
described in Article III payable to any Lender in respect of such Lender’s Loans
without the consent of such Lender;

 

(c)                                  extend any scheduled date of payment of
principal for any Lender’s Loan, or reduce the principal amount of, rate of
interest, premium or fees on any Loan or extend the scheduled date on which
interest, premium or fees are payable in respect of such Loan, without the
consent of the Lender which has made such Loan;

 

(d)                                 change the currency of payment of any
principal, interest, premium or fees, in respect of the Loans, without the
consent of all Lenders;

 

58

--------------------------------------------------------------------------------


 

(e)                                  reduce the percentage set forth in the
definition of “Required Lenders” or modify any requirement hereunder that any
particular action be taken by all Lenders without the consent of all Lenders;

 

(f)                                   (i) except as provided in
Section 12.11(a), release the Guaranty or all or substantially all of the
Collateral or any other guaranty under the Loan Documents without the consent of
all Lenders or (ii) release a material portion of the Collateral under the Loan
Documents without the consent of Lenders having Total Credit Exposures
representing at least 75% of the Total Credit Exposures of all Lenders;

 

(g)                                  affect adversely the interests, rights or
obligations of the Administrative Agent (in its capacity as such) unless
consented to by the Administrative Agent;

 

(h)                                 affect adversely the interests, rights or
obligations of the Collateral Agent (in its capacity as such) unless consented
to by the Collateral Agent (at the direction of the Administrative Agent);

 

(i)                                     amend, modify or waive the provisions of
Section 3.01(c) or the sharing provisions of Section 4.06 without the consent of
all Lenders;

 

(j)                                    affect adversely the ability of any
Lender to assign any of its rights and obligations under this Agreement without
the consent of such Lender; or

 

(k)                                 modify the definition of “Interest Period”
to permit Interest Periods in excess of three months without the consent of each
Lender directly affected thereby.

 

Notwithstanding the foregoing, no consent of any Person shall be required for
amendments, modifications or waivers of any provision of Article VIII that the
Administrative Agent and the Lenders shall be deemed to have so amended,
modified or waived pursuant to Section 8.05.

 

No failure or delay on the part of the Administrative Agent, the Collateral
Agent or any Lender in exercising any power or right under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on a Loan Party in
any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval by the Administrative Agent, the
Collateral Agent or any Lender under any Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

 

Section 13.02                      Notices; Effectiveness; Electronic
Communication; Time.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

59

--------------------------------------------------------------------------------


 

If to the Administrative Agent:

 

Deutsche Bank AG New York Branch

60 Wall Street, 3rd floor

New York, NY, USA 10005

Attention of Anthony Campo

Telephone No.: (212) 250-2626

E-mail: gpfny@list.db.com

 

 

 

If to the Borrower:

 

Venoco, Inc.

370 17th Street

Suite 3900

Denver, CO 80202

Attention: General Counsel

 

 

 

If to the Collateral Agent:

 

Deutsche Bank AG New York Branch

60 Wall Street, 3rd floor

New York, NY, USA 10005

Attention of Anthony Campo

Telephone No.: (212) 250-2626

E-mail: gpfny@list.db.com

 

 

 

If to Lender (including an electronic copy to each of the identified email
addresses):

 

Deutsche Bank AG, London Branch

c/o Deutsche Bank AG New York Branch

60 Wall Street, 3rd floor

New York, NY, USA 10005

Attention of Anthony Campo

Telephone No.: (212) 250-2626

E-mail: gpfny@list.db.com

 

 

 

If to a Loan Party Guarantor:

 

To the address set forth next to its name on Schedule II

 

Other than with respect to the Collateral Agent, notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  With respect
to the Collateral Agent, if a notice or communication is mailed or delivered in
the manner provided above within the time prescribed, it shall be deemed to have
been given upon actual receipt by the Collateral Agent at its Corporate Trust
Office.  Notices delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it

 

60

--------------------------------------------------------------------------------


 

is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                                  Change of Address, etc.  Any party hereto
may change its address, facsimile number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.

 

(d)                                 Platform.

 

(i)                                     Each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to a Loan Party, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of a Loan Party’s or the Administrative
Agent’s transmission of Communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of a Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means

 

61

--------------------------------------------------------------------------------


 

of electronic communications pursuant to this Section, including through the
Platform.

 

(e)                                  Time.  Unless otherwise indicated, all
references to the time of a day in a Loan Document shall refer to New York, New
York time.

 

Section 13.03                      Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable, documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, and their Affiliates (including the
reasonable documented fees, charges and disbursements of counsel for the
Administrative Agent and the Collateral Agent), in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii)  all reasonable
documented out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent or any Lender (including the reasonable documented fees,
charges and disbursements of any counsel for the Administrative Agent,
Collateral Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each of the Administrative Agent, the Collateral Agent,
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any Loan Party) other than such Indemnitee
and its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials on or from any property owned
or operated by a Loan Party or any of its Subsidiaries, or any Environmental
Liabilities and Costs related in any way to a Loan Party or any of its
Subsidiaries, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by a Loan Party, and
regardless of whether any Indemnitee is a party thereto or (v) any
representation or warranty of any Loan Party hereunder or in any other Loan
Document; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct

 

62

--------------------------------------------------------------------------------


 

of such Indemnitee or (y) result from a claim brought by a Loan Party against an
Indemnitee that has resulted from such Indemnitee acting in bad faith hereunder
or under any other Loan Document, if the Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 13.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, or damages arising
from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under clause (a) or (b) of this Section to be paid by it to the Administrative
Agent or the Collateral Agent (or any sub-agent thereof) or any Related Party of
the Administrative Agent or the Collateral Agent, as applicable, each Lender
severally agrees to pay to the Administrative Agent or the Collateral Agent (or
any such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent or the
Collateral Agent (or any such sub-agent).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, each Loan Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan,
or the use of the proceeds thereof.  No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than thirty (30) days after demand therefor.

 

(f)                                   Survival.  Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

Section 13.04                      Survival.  The obligations of the Borrower
under Sections 4.02, 4.03, 4.04 and 13.03, the obligations of the Lenders under
Sections 12.01, 13.12 and 13.13, and the obligations of the Loan Party
Guarantors under Article XI, shall in each case survive any assignment from one
Lender to another (in the case of Section 13.03) and the occurrence of the
Termination Date or the resignation or removal of the Administrative Agent.  The
representations and warranties made by each Loan Party in each Loan Document to
which it is a party shall survive the execution and delivery of such Loan
Document; provided that the foregoing shall not be construed to mean any
representation or warranty set forth herein shall be

 

63

--------------------------------------------------------------------------------


 

deemed made as of any date later than the date of this Agreement (or such other
date as to which any such representation explicitly relates).  Notwithstanding
anything herein to the contrary, all of the terms of this Agreement, and all of
right and obligations of the parties hereunder, shall survive until the
Termination Date.

 

Section 13.05                      Severability.  Any provision of any Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
such Loan Document or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

Section 13.06                      Headings.  The various headings of each Loan
Document are inserted for convenience only and shall not affect the meaning or
interpretation of such Loan Document or any provisions thereof.

 

Section 13.07                      Counterparts; Integration; Effectiveness;
Electronic Execution.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(b)                                 The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 13.08                      Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that a Loan Party may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or

 

64

--------------------------------------------------------------------------------


 

otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of clause (b) of this Section,
(ii) by way of participation in accordance with the provisions of clause (d) of
this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of clause (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or in the case of an assignment to a Lender or an Affiliate of
a Lender, no minimum amount need be assigned; and

 

(B)                               in any case not described in clause (b)(ii)A
of this Section, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000, unless each
of the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause
(b)(ii)(B) of this Section and, in addition:

 

65

--------------------------------------------------------------------------------

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed, provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within twenty (20) Business Days
after having received a written request from the Administrative Agent or
applicable Lender to consent to such assignment) shall be required unless (x) an
Event of Default has occurred and is continuing at the time of such assignment,
(y) such assignment is to a Lender or an Affiliate of a Lender or (z) upon a
merger or consolidation of the Borrower with or into another Person if the
Borrower is not the surviving Person or sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the Borrower’s
assets to another Person, in one or more related transactions not otherwise
prohibited under this Agreement, the assigning Lender is subject to regulatory,
legal or policy limitations with respect to such Successor Company, which such
assigning Lender (in its sole discretion) determines cannot be avoided using
commercially reasonable measures and requires it to assign its rights and
obligations under this Agreement; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments other than assignments to a Lender or an Affiliate of a Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall (A) execute and deliver to the Administrative Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Administrative Agent or (B) if previously agreed with the Administrative Agent,
manually execute and deliver to the Administrative Agent an Assignment and
Assumption, together in each case with a processing and recordation fee of
$3,500; provided that the Administrative Agent may, in its sole discretion,
elect to waive or reduce such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Related Persons.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person).

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement

 

66

--------------------------------------------------------------------------------


 

(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
Section 4.02, 4.04 and 13.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in New York City a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of and stated interest on
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  Upon its receipt of, and consent to, a duly completed
Assignment and Assumption executed by an assigning Lender and an Eligible
Assignee, administrative information with respect to such Eligible Assignee
(unless the Eligible Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b)(v) above, if
applicable, and the written consent of the Administrative Agent to such
assignment and all applicable Tax forms required under Section 4.04(f), the
Administrative Agent shall promptly record each assignment made in accordance
with this Section in the Register.  No assignment shall be effective unless it
has been recorded in the Register provided in this clause (c).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time
sell participations to any Person (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement; provided further, that the consent of the Borrower (such consent not
to be unreasonably withheld or delayed, provided that the Borrower shall be
deemed to have consented to any such participation unless it shall object
thereto by written notice to the Administrative Agent within twenty (20)
Business Days after having received a written request from the Administrative
Agent or applicable Lender to consent to such participation) shall be required
unless (x) an Event of Default has occurred and is continuing at the time of
such participation, (y) such participation is to a Lender or an Affiliate of a
Lender or (z) upon a merger or consolidation of the

 

67

--------------------------------------------------------------------------------


 

Borrower with or into another Person if the Borrower is not the surviving Person
or sale, assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the Borrower’s assets to another Person, in one or more
related transactions not otherwise prohibited under this Agreement, the
participating Lender is subject to regulatory, legal or policy limitations with
respect to such Successor Company, which such participating Lender (in its sole
discretion) determines cannot be avoided using commercially reasonable measures
and requires it to participate its rights and obligations under this Agreement.
For the avoidance of doubt, each Lender shall be responsible for the
reimbursement obligations under Section 13.03(c) with respect to any payments
made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring the consent of all Lenders,
as set forth in Section 13.01, that affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 4.02,
4.03, and 4.04 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section 13.08 (including
the documentation required under Section 4.04(f), which shall be delivered to
the participating Lender).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 4.07 as though it were a
Lender; provided that such Participant agrees to be subject to Section 4.06 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans, Commitments or other rights or obligations under the Loan Documents (each
such register, a “Participant Register”).  The entries in a Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Sections
4.02 and 4.04 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

68

--------------------------------------------------------------------------------


 

Section 13.09                      Other Transactions.  Nothing contained herein
shall preclude the Administrative Agent, the Collateral Agent, the Arranger or
any Lender from engaging in any transaction, in addition to those contemplated
by the Loan Documents, with a Loan Party or any of its Affiliates in which the
Loan Party or such Affiliate is not restricted hereby from engaging with any
other Person.

 

Section 13.10                      Independence of Covenants and Default
Provisions.  All covenants and default provisions contained in this Agreement or
any other Loan Document shall be given independent effect such that, in the
event a particular action or condition is not permitted by any of such covenants
or default provisions, the fact that it would be permitted by an exception to,
or be otherwise within the limitations of, another covenant or default provision
shall not, unless expressly so provided in such first covenant or default
provision, avoid the occurrence of a Default if such action is taken or such
condition exists.

 

Section 13.11                      Governing Law; Jurisdiction; Etc.

 

(a)                                 Governing Law.  This Agreement and the other
Loan Documents and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to conflicts of laws (other than
Section 5-1401 of the General Obligations Law of the State of New York).

 

(b)                                 Jurisdiction.  Each Loan Party irrevocably
and unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender
or any Related Party of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than a state or U.S. federal court sitting in The City of New York,
and any appellate court thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by Applicable
Law, in such federal court.  Each of the parties hereto agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Loan Party or their properties in the courts of any
jurisdiction.

 

(c)                                  Waiver of Venue.  Each Loan Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in clause (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the

 

69

--------------------------------------------------------------------------------


 

fullest extent permitted by Applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 13.02.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

Section 13.12                      Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 13.13                      PATRIOT Act.

 

(a)                                 Each Lender that is subject to the PATRIOT
Act, the Administrative Agent (for itself and not on behalf of any Lender) and
the Collateral Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the PATRIOT Act it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name, address and tax identification
number of each Loan Party and other information regarding each Loan Party that
will allow such Lender or the Administrative Agent, as applicable, to identify
each Loan Party in accordance with the PATRIOT Act.  This notice is given in
accordance with the requirements of the PATRIOT Act and is effective as to the
Lenders and the Administrative Agent.

 

(b)                                 Each Lender or assignee or Participant of a
Lender that is not incorporated under the laws of the United States or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the PATRIOT Act and the applicable regulations because it is both
(i) an Affiliate of a depository institution or foreign bank that maintains a
physical presence in the United States or foreign country and (ii) subject to
supervision by a banking regulatory authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification or, if applicable, recertification, certifying that such
Lender is not a “shell” and certifying to other matters as required by
Section 313 of the PATRIOT Act and the applicable regulations thereunder: 
(i) within ten (10) days after the Closing Date or, if later, the date such
Lender, assignee or Participant of a Lender becomes a Lender,

 

70

--------------------------------------------------------------------------------


 

assignee or Participant of a Lender hereunder and (ii) at such other times as
are required under the PATRIOT Act.

 

Section 13.14                      No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby, each Loan
Party acknowledges and agrees, and acknowledges their applicable Affiliates’
understanding, that (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent and
the Arranger, on the other hand, and each Loan Party is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, the Administrative
Agent and the Arranger is and has been acting solely as a principal and is not
the agent or fiduciary for the Loan Parties or any of their Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor the Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Loan Party with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
the Arranger has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and neither the Administrative Agent nor the
Arranger has any obligation to the Loan Parties or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their Affiliates, and neither the Administrative
Agent nor the Arranger has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent and the Arranger have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each Loan Party hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

[Signature pages to follow]

 

71

--------------------------------------------------------------------------------
